EXHIBIT 10.4


PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
BY AND BETWEEN
NAZARETH ROSE GARDEN OF NAPA, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY
AS “EXISTING OWNER”,
NAZARETH ROSE GARDEN OF NAPA, INC., A CALIFORNIA S CORPORATION
AS “EXISTING OPERATOR”,
AND TOGETHER WITH EXISTING OWNER, COLLECTIVELY, “SELLER”
AND
COLONIAL OAKS SENIOR LIVING HOLDCO, LLC, A DELAWARE LIMITED LIABILITY COMPANY
AS “BUYER”
DATED AS OF MARCH 6, 2017





--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
Page


 
 
 
 
1.
Purchase and Sale
1


 
 
 
 
2.
Purchase Price
2


 
2.1
Deposit
2


 
2.2
Closing Payment
3


 
2.3
Independent Contract Consideration
3


 
2.4
Holdback Escrow
3


 
 
 
 
3.
Title to Property
3


 
3.1
Title Insurance
4


 
3.2
Procedure for Approval of Title
4


 
 
 
4.
Due Diligence Items
5


 
4.1
Due Diligence Items
5


 
 
 
 
5.
Inspections
6


 
5.1
Procedure; Indemnity
6


 
5.2
Approval
6


 
 
 
 
6.
Escrow
7


 
6.1
Opening of Escrow
7


 
6.2
Closing Date
7


 
6.3
Seller Deliveries
8


 
6.4
Buyer Deliveries
10


 
6.5
Post-Closing Deliverables
10


 
6.6
Seller’s Costs
11


 
6.7
Buyer’s Costs
11


 
6.8
Prorations
12


 
6.9
Duties of Escrow Holder
15


 
 
 
 
7.
Seller Representations, Warranties, and Covenants
16


 
7.1
Representations and Warranties
16


 
7.2
Definition of “Seller’s knowledge”; Survival
26


 
7.3
Post-Closing Escrow
26


 
7.4
As-is, where-is and with all faults
27


 
7.5
Covenants of Seller
27


 
 
 
 
8.
Buyer Representations and Warranties
30


 
8.1
Organization and Authorization
30


 
8.2
No Conflicting Agreements
30


 
8.3
Patriot Act Compliance
31


 
 
 
 
9.
Conditions Precedent to Closing; Status of Employees at Closing
31





i

--------------------------------------------------------------------------------




 
9.1
Conditions Precedent
31


 
9.2
Employees
34


 
 
 
 
10.
Damage or Destruction
36


 
 
 
 
11.
Eminent Domain
37


 
 
 
 
12.
Notices
37


 
 
 
 
13.
Remedies
38


 
13.1
Seller Default
38


 
13.2
Buyer Default
40


 
13.3
Default under Other Property Purchase Agreements
41


 
13.4
Indemnity; Seller Retained Liabilities
41


 
 
 
 
14.
Assignment
42


 
 
 
 
15.
Interpretation and Applicable Law
43


 
 
 
 
16.
Amendment
43


 
 
 
 
17.
Attorneys’ Fees
43


 
 
 
 
18.
Entire Agreement; Survival
43


 
 
 
 
19.
Counterparts
43


 
 
 
 
20.
Time Is of the Essence; Calculation of Time Periods
43


 
 
 
 
21.
Real Estate Commission
43


 
 
 
 
22.
Severability
44


 
 
 
 
23.
Further Assurances
44


 
 
 
 
24.
Exclusivity
44


 
 
 
 
25.
No Option; Binding Effect
44


 
 
 
 
26.
Publicity and Confidentiality
44


 
 
 
 
27.
No Waiver
45


 
 
 
 
28.
Joint and Several Liability
45


 
 
 
 
29.
Portfolio Transaction
45


 
 
 
 
30.
1031 Exchange
45





ii

--------------------------------------------------------------------------------




31.
Confidentiality
46


 
 
 
 
32.
Intentionally Omitted
46


 
 
 
 
33.
REIT Audit
46





iii

--------------------------------------------------------------------------------




EXHIBITS


Exhibit A
Legal Description
Exhibit B
Deed
Exhibit C
Bill of Sale, Assignment and Assumption Agreement
Exhibit D
Intentionally Omitted
Exhibit E
Non-Compete Agreement
Exhibit F
Due Diligence Items
Exhibit G
Employee Data File Information
Exhibit H
Purchase Agreement Guaranty
Exhibit I
Interim Lease
Exhibit J
Interim Management Agreement
Exhibit K
Holdback Escrow Agreement



SCHEDULES


Schedule 1
Number of Units and Unit Types
Schedule 1(d)
Vehicles
Schedule 1.4
Excluded Personal Property
Schedule 1.5-1
Non-Residency Leases
Schedule 1.5-2
Security Deposits
Schedule 4.1
Rent Roll
Schedule 5.2.2
Service Contracts
Schedule 7.1.6
Disclosure Schedule
Schedule 7.1.26
Current Licenses
Schedule 7.1.28
Third Party Payor Programs
Schedule 9.2.2
Accrued Employee Benefits
Schedule 9.2.5
Seller Employee Benefit Plans



iv

--------------------------------------------------------------------------------





PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is made and entered into as of March 6, 2017 (the “Effective
Date”), by and between (i) NAZARETH ROSE GARDEN OF NAPA, LLC, a California
limited liability company (“Existing Owner”) and NAZARETH ROSE GARDEN OF NAPA,
INC., a California S corporation (“Existing Operator”, and together with
Existing Owner, individually and collectively, “Seller”) and (ii) COLONIAL OAKS
SENIOR LIVING HOLDCO, LLC, a Delaware limited liability company (“Buyer”).
Seller and Buyer are sometimes each individually referred to as a “Party” and
collectively as the “Parties.”
IN CONSIDERATION of the mutual covenants and agreements contained in this
Agreement, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties hereby agree as follows:
1.    Purchase and Sale. Each Seller, as applicable, hereby agrees to sell and
convey to Buyer, and Buyer hereby agrees to purchase from each Seller, subject
to the terms and conditions of this Agreement, the following (collectively, the
“Property”):
(a)    all of the fee simple interest in, to and under that certain real
property known as Nazareth Rose Garden of Napa located in Napa, California and
which is more particularly described on Exhibit A hereto (collectively, the
“Land”);
(b)    all of Seller’s right, title and interest in, to and under all privileges
and easements appurtenant to the Land, including, without limitation, all of
Seller’s right, title and interest, if any, in and to all minerals, oil, gas and
other hydrocarbon substances in, on and under the Land, all development rights,
air rights, water rights and water stock owned by Seller relating to the Land,
and all easements, rights of way or other appurtenances of Seller used in
connection with the beneficial use and enjoyment of the Land (collectively, the
“Appurtenances”);
(c)    all improvements and fixtures located on the Land, including, without
limitation, that certain residential care facility for the elderly and/or
skilled nursing facility, as applicable, community (the “Community”) licensed by
the California Department of Social Services (“DSS”), and all other structures
located on the Land, all apparatus, equipment and appliances used in connection
with the operation or occupancy of the Community or the Land, such as heating,
air conditioning, and lighting systems and other facilities used to provide any
utility services, refrigeration, ventilation, garbage disposal, or other
services on the Land (collectively, the “Improvements”, and together with the
Land, and the Appurtenances, the “Real Property”);
(d)    all of Existing Owner’s or Existing Operator’s and/or their respective
affiliates’ right, title and interest in and to all tangible personal property
now or hereafter located on or in, stored for future use with, or used in
connection with, the Real Property, including without limitation, the vehicles
listed on Schedule 1(d), and excluding the Excluded Personal Property (the
“Personal Property”); for purposes herein, “Excluded Personal Property” shall
mean (1) all tangible personal property owned or leased by the Residents and
Tenants (each as


1

--------------------------------------------------------------------------------




defined below) or other occupants of the Property, and (2) those items set forth
on Schedule 1.4 attached hereto;
(e)    all of Existing Owner or Existing Operator’s right, title and interest
in, to and under any agreement (including any residence and care agreement,
skilled nursing facility admission agreement, or lease) between a Resident of
the Community, on the one hand, and Existing Owner or Existing Operator’s, on
the other hand (collectively, the “Residency Agreements”), and any real property
leases relating to any premises located at the Community other than the
Residency Agreements, as set forth on the attached Schedule 1.5-1 (collectively,
the “Non-Residency Leases”), including any right, title and interest of Existing
Owner or Existing Operator’s in and to any subleases with respect thereto, and
including all amendments, addendums or modifications thereto or supplements
thereof, covering all or any portion of the Community (such Residency Agreements
and Non-Residency Leases being referred to, collectively, as the “Leases”, and
all persons or entities occupying the Real Property or any part thereof pursuant
to Residency Agreements, the “Residents” and all persons or entities occupying
the Real Property or any part thereof pursuant to the Non-Residency Leases, the
“Tenants”), together with all deposits held in connection with the Leases
including, without limitation, all unapplied security deposits, prepaid rent,
community fees and reimbursements, guaranties, letters of credit and other
similar charges and credit enhancements providing additional security for the
Leases, as set forth on the attached Schedule 1.5-2 (“Security Deposits”);
(f)    to the extent assignable, all right, title and interest in, to and under
all intangible property now or hereafter owned by Existing Owner or Existing
Operator and used in the ownership, use, operation, occupancy, maintenance or
development of the Real Property and Personal Property, including without
limitation all (a) licenses, permits, certificates, entitlements, approvals,
authorizations and other entitlements issued (the “Permits”); (b) reports, test
results, environmental assessments, surveys, plans, specifications (the
“Plans”); (c) warranties and guaranties from manufacturers, contractors,
subcontractors, suppliers and installers (“Warranties”); (d) trade names,
trademarks, service marks, building and property names and building signs,
including without limitation, the name “Nazareth Rose Garden of Napa” (the
“Tradenames”) used in connection with the Community; (e) telephone numbers,
domain names, e-mail addresses and other means of contact utilized in connection
with the Real Property; and (f) other intangible property related to the Real
Property, excluding only intangible property owned or leased by the Residents,
Tenants or other occupants of the Property (collectively, the “Intangible
Property”); and
(g)    to the extent approved by Buyer as set forth herein, all of Existing
Owner and Existing Operator’s right, title and interest in, to and under the
“Assigned Contracts” (as defined below).
2.    Purchase Price. The total Purchase Price for the Property shall be Four
Million Eight Hundred Thousand and No/100 Dollars ($4,800,000.00) (“Purchase
Price”), as adjusted by the prorations and adjustments provided elsewhere in
this Agreement and the Purchase Price shall be payable as follows:
2.1    Deposit. Within one (1) business day following the mutual execution and
exchange of this Agreement, Buyer shall deposit into Escrow (as defined below)
the amount of


2

--------------------------------------------------------------------------------




Seven Thousand One Hundred Forty Three and No/100 Dollars ($7,143.00) (the
“Initial Deposit”), in the form of a wire transfer payable to Chicago Title
Insurance Company (“Escrow Holder”). Unless this Agreement shall have been
terminated pursuant to the provisions hereof prior thereto, no later than three
(3) business days after the expiration of the “Due Diligence Period” (as
hereinafter defined), Buyer shall deposit with Escrow Holder additional cash or
other immediately available funds in the amount of One Hundred Thousand and
No/100 Dollars ($100,000) (the “Additional Deposit”, and together with the
Initial Deposit and all interest accrued thereon, the “Deposit”). Escrow Holder
shall deposit the Deposit in a non-commingled trust account and shall invest the
Deposit in an insured, interest bearing money market accounts, certificates of
deposit, United States Treasury Bills or such other instruments as directed by
Buyer and reasonably acceptable to Existing Owner and interest thereon shall be
credited to Buyer’s account and deemed to be part of the Deposit. In the event
of the consummation of the purchase and sale of the Property as contemplated
hereunder, the Deposit shall be paid to Existing Owner and credited against the
Purchase Price on the Closing Date. In the event the sale of the Property is not
consummated because of (a) a Seller default, (b) the termination of this
Agreement by Buyer in accordance with any right to so terminate provided herein,
(c) the failure of any of Buyer’s Closing Conditions (as defined below) to occur
or (d) any other reason other than a default by Buyer, then the Deposit shall be
immediately and automatically paid over to Buyer without the need for any
further action by either Party hereto. The sole remedy for a failure by Buyer to
make the Initial Deposit or the Additional Deposit as and when required
hereunder shall be for Seller to terminate this Agreement. All references in
this Agreement to a “return of the Deposit” shall also be deemed to include a
return of the “Deposit” under the “Other Property Purchase Agreements” (as
defined herein).
2.2    Closing Payment. On or before the Closing Date, Buyer shall deposit with
the Escrow Holder to be held in Escrow the balance of the Purchase Price (the
“Closing Payment”), as adjusted by (a) the prorations and adjustments provided
for in this Agreement and (b) the Deposit made by Buyer to Existing Owner, which
is to be credited against the Purchase Price, in immediately available funds by
wire transfer made payable to Escrow Holder.
2.3    Independent Contract Consideration. Notwithstanding anything in this
Agreement to the contrary, One Hundred and No/100 Dollars ($100.00) of the
Deposit is delivered to the Escrow Holder for delivery to Existing Owner as
“Independent Contract Consideration”, and the Deposit is reduced by the amount
of the Independent Contract Consideration so delivered to Existing Owner, which
amount has been bargained for and agreed to as consideration for Seller’s
execution and delivery of this Agreement.
2.4    Holdback Escrow. Upon Closing, a portion of the Closing Payment in the
amount equal to the “Post-Closing Escrow Funds” (as defined herein) shall be
held in an escrow (the “Holdback Escrow”) by Escrow Holder pursuant to and in
accordance with the terms of a Holdback Escrow Agreement by and among Buyer (or
its assignee(s)), Existing Owner, the Other Existing Owners (as defined herein)
and Escrow Holder in the form attached hereto as Exhibit K (the “Holdback Escrow
Agreement”).


3.    Title to Property.


3

--------------------------------------------------------------------------------




3.1    Title Insurance. At the Closing, Existing Owner shall convey to Buyer fee
simple title to the Real Property by duly executed and acknowledged Deed (as
defined in Section 6.3.1 below). A condition to Buyer’s obligations under this
Agreement is the issuance by Chicago Title Insurance Company whose address is
712 Main Street Suite 2000E, Houston, TX 77002-3218 (the “Title Company”) to
Buyer of a 2006 ALTA Extended Coverage Existing Owner’s Policy of Title
Insurance (with the general exceptions deleted) insuring fee simple title to the
Real Property in Buyer with liability in the amount of the Purchase Price
subject only to such exceptions as Buyer shall have approved pursuant to
Section 3.2 below (the “Permitted Exceptions”), and without survey exceptions
(the “Title Policy”); provided, however, Buyer agrees to accept the Title Policy
without creditor’s rights coverage. The Title Policy shall provide full coverage
against all labor, mechanics’ and materialmen’s liens, and contain such
endorsements as Buyer may reasonably require, including any endorsements
required as a condition to Buyer’s approval of any title exceptions pursuant to
Section 3.2 below (the “Endorsements”). Notwithstanding anything in this
Agreement to the contrary, and notwithstanding any approval or consent given or
deemed given by Buyer hereunder, Existing Owner covenants to cause to be
released and reconveyed from the Property, and to remove as exceptions to title
on or prior to the Closing Date all labor, materialmen’s and mechanics’ liens,
mortgages, deeds of trust and other monetary encumbrances, assessments and/or
indebtedness, except for real estate taxes not yet due or payable (the
“Pre-Disapproved Exceptions”).
3.2    Procedure for Approval of Title. Buyer shall, no later than five (5) days
following the Effective Date (the “Title Delivery Date”), (i) order a title
insurance commitment for Property (the “Commitment”), together with legible
copies of all items identified as exceptions therein (collectively, the “Title
Documents”) and (ii) initiate the process to obtain a current as-built survey
for the Property (the “New Survey”), it being understood that the surveyor may
not be able to commence preparation of the New Survey until it has obtained the
Title Documents. Within two (2) days following the Effective Date, Seller shall
furnish Buyer with a copy of the most recent survey of the Community in Seller’s
possession, if any (the “Prior Survey”, and collectively with the Prior Survey,
the “Survey”) of any or all of the Land and the Improvements by a registered
land surveyor. Buyer shall pay all costs and expenses incurred in obtaining a
New Survey. Buyer shall have fifteen (15) business days following the date that
Buyer has received all of the Title Documents and the Surveys for the Property
and the “Other Properties” (as defined below) to review and approve, in writing,
the condition of the title to the Real Property (“Title Review Period”). If the
Title Documents or the Survey reflect or disclose any defect, exception or other
matter that is unacceptable to Buyer (each, a “Title Defect”, and collectively,
the “Title Defects”), then Buyer shall provide Seller with written notice of
Buyer’s objections no later than the conclusion of the Title Review Period;
provided, however, that if Buyer shall fail to notify Seller in writing within
the Title Review Period either that the condition of title is acceptable or of
any specific objections to the state of title, then Buyer shall be deemed to
have objected to all exceptions to title or other conditions or matters which
are described in the Title Documents or shown on the Survey. Seller may, at its
sole option, elect, by written notice given to Buyer within five (5) days
following the conclusion of the Title Review Period (“Seller’s Notice Period”),
to cure or remove, or agree to cure and remove by Closing, the Title Defects;
provided, however, Seller shall in all events have the obligation to (i) act in
good faith in making such election and curing any Title Defects that Seller
elects to cure, (ii) specifically remove the Pre-Disapproved Exceptions, and
(iii) remove any Title Defect that attaches to the Property subsequent to the
effective date of the Commitment. The failure of Seller to deliver


4

--------------------------------------------------------------------------------




written notice electing to cure any or all such objected to exceptions during
Seller’s Notice Period shall be deemed an election by Seller not to cure such
exceptions. In the event Seller elects (or is deemed to have elected) not to
cure or remove any objection, or in any event Seller fails to cure or remove any
objection which Seller agrees or is required to cure, then Buyer shall be
entitled, as Buyer’s sole and exclusive remedies, either to (i) terminate this
Agreement and obtain a refund of the Deposit or (ii) waive any Title Defects
that Seller has not elected to cure and close this transaction as otherwise
contemplated herein. In the event Seller determines that it is unable to cure or
remove any objection which Seller agrees or is required to cure, Seller shall
provide written notice to Buyer within two (2) business days of Seller’s
determination that it is unable to cure or remove such objection. The failure of
Buyer to provide written notice to Seller within ten (10) days following the
expiration of Seller’s Notice Period waiving any Title Defects Seller has not
elected to cure shall be deemed an election by Buyer to object to all Title
Defects that Seller has not agreed to release or cure, terminate this Agreement
and obtain a refund of the Deposit. If at any time prior to the Closing Date,
Buyer receives a new, updated or supplemental Commitment or Survey for the
Property and such new, updated or supplemental Commitment or Survey discloses
one or more Title Defects that are not Permitted Exceptions (in each case, a
“New Title Defect”) and any New Title Defect is unacceptable to Buyer, Buyer
may, within five (5) business days after receiving such new, updated or
supplemental Commitment or Survey, as the case may be, deliver to Seller another
written notice of Buyer’s objections with respect to any New Title Defect only
and the process described in this Section shall apply thereto. If any of the
time periods set forth in this Section 3.2 extend beyond the expiration of the
Due Diligence Period, Buyer shall nevertheless be afforded any rights (including
termination of this Agreement and return of the Deposit) on the terms set forth
in this Section.
4.    Due Diligence Items.
4.1    Due Diligence Items. Promptly after Buyer deposits the Initial Deposit
with Escrow Holder (the “Delivery Date”), Seller shall provide Buyer, its agents
or representatives and its prospective capital partners (provided that Buyer
agrees to enter into a nondisclosure agreement with such prospective capital
partner reasonably determined by Buyer to be customary for disclosure of
information and materials of this nature) with access to an online data room
containing the materials listed on Exhibit F for the Property (as more fully
described on Exhibit F, collectively the “Due Diligence Items”). The Due
Diligence Items include, without limitation, the rent rolls attached hereto as
Schedule 4.1 (the “Rent Roll”), a detailed delinquency report (“Delinquency
Report”), existing licenses and permits issued by any Governmental Authority (as
defined below) which are held by either Seller or by any affiliate of either
Seller for the benefit of Seller with respect to the Community, collectively,
the “Licenses”), licensing reports, complaint letters, appeals of licensing
reports, letters of correction of deficiencies, assessment of civil penalties,
notices of informal conferences, notices of noncompliance conferences, copies of
any pending appeals filed by either Seller in response to any DSS
licensing/survey reports, any Notices of Informal Conference or Notices of
Noncompliance Conference issued by DSS, and DSS Accusations. In addition, and as
part of the “Due Diligence Items”, and in response to Buyer’s request which
shall be deemed to have been made on the date hereof, on or before the end of
the Due Diligence Period, Seller will deliver to Buyer an electronic
demographics file including the information and data described on Exhibit G (the
“Employee Data File”). In addition, Seller agrees that, to the extent additional
Due Diligence Items are discovered by, or otherwise become available to, either
Seller (or either


5

--------------------------------------------------------------------------------




Seller becomes aware of any changes to the Due Diligence Items previously
provided to Buyer) or Buyer requests any additional Due Diligence Items, such
Seller shall promptly deliver or otherwise make such Due Diligence Items
available to Buyer its agents or representatives and its prospective capital
partners.
5.    Inspections.
5.1    Procedure; Indemnity. Buyer, at its sole expense, shall have the right to
conduct feasibility, environmental, engineering and physical studies of the
Property at any time during the period beginning on the Effective Date and
expiring on the later of (i) the date sixty (60) days after the Effective Date
or (ii) the expiration of the Title Review Period (the “Due Diligence Period”);
provided, however, if the Due Diligence Items are not delivered by the Delivery
Date or if the Title Documents and Survey are not delivered by the Title
Delivery Date, Buyer may, by written notice delivered prior to the conclusion of
the original Due Diligence Period, extend the Due Diligence Period for a period
equal to the associated delay in delivery of such materials beyond the
applicable Delivery Date. Buyer and its duly authorized agents or
representatives shall be permitted to enter the Property at all reasonable times
during the Due Diligence Period upon at least forty eight (48) hours advance
notice to Seller in order to conduct Resident/Tenant interviews (Resident/Tenant
interviews will be conducted after notice to Seller), engineering studies, soil
tests or other environmental studies and any other inspections and/or tests that
Buyer may deem necessary or advisable (collectively, the “Inspections”). Prior
to any entry by Buyer onto the Property for the purposes of such Inspections,
Buyer shall provide to Seller evidence that Buyer or its consultants (as
applicable) have in force liability and worker’s compensation insurance. At
Seller’s election, Seller may have a representative present during any such
inspection. Buyer agrees to promptly discharge any liens that may be imposed
against the Property as a result of Buyer’s Inspections and to defend, indemnify
and hold Seller harmless from all claims, suits, losses, costs, expenses
(including without limitation court costs and attorneys’ fees), liabilities,
judgments and damages (collectively, “Claims”) incurred by Seller as a result of
any Inspections performed by Buyer, except for any Claims against Seller based
upon any pre-existing conditions merely discovered by Buyer or any obligations
and liabilities of Seller. Buyer’s reports, draft reports and evaluations with
respect to the Property, including documents prepared in connection with the
Inspections, are referred to herein as the “Reports”. If Buyer does not elect to
proceed with the transaction and terminates or is deemed to terminate this
Agreement pursuant to Section 5.2.1, and such termination is based upon any
matter disclosed in the Reports, Buyer shall disclose to Seller the details of
such matter such that Seller may order its own reports with respect to the
Property.
5.2    Approval.
5.2.1    Buyer shall have until the conclusion of the Due Diligence Period to
approve or disapprove of the Inspections, Due Diligence Items, and the economic
feasibility of the Property, it being acknowledged that Buyer shall be
permitted, prior to the expiration of the Due Diligence Period, to terminate
this Agreement for any reason or no reason. Buyer shall endeavor, prior to the
expiration of the Due Diligence Period, to notify Seller in writing of its
intention to proceed (and waive its termination right relating to due diligence
approval) or terminate this Agreement and have the Deposit returned, provided,
however, that if Buyer shall fail to deliver a written notice to Seller and
Escrow Holder within the Due Diligence Period


6

--------------------------------------------------------------------------------




approving Buyer’s due diligence in Buyer’s sole and absolute discretion, this
Agreement shall thereupon be automatically terminated, Buyer shall not be
entitled to purchase the Property, Seller shall not be obligated to sell the
Property to Buyer, and the Parties shall be relieved of any further obligation
to each other with respect to the Property. Upon termination, Escrow Holder
shall, without any further action required from any Party, return all documents
and funds, including the Deposit, to the Party who deposited same and no further
duties shall be required of Escrow Holder.
5.2.2    On or before the Closing Date (the “Contract Notice Date”), Buyer may
deliver a written notice to Seller (the “Contracts Notice”) identifying those
service contracts, vending machine, telecommunications and other facilities
leases, utility contracts, maintenance contracts, management contracts, leasing
contracts, equipment leases, brokerage and leasing commission agreements and
other agreements or rights related to the construction, ownership, use,
operation, occupancy, maintenance, repair or development of the Property
(collectively, the “Service Contracts”) listed on Schedule 5.2.2 that Seller
shall assign to Buyer and that Buyer shall assume as of the Closing Date (such
designated Service Contracts shall be collectively referred to herein as the
“Assigned Contracts”). All Assigned Contracts shall be listed on a Schedule to
the “Assignment Agreement” (as hereinafter defined). All Service Contracts that
are not Assigned Contracts (the “Terminated Contracts”) shall be terminated at
Closing by the applicable Seller whereupon the Terminated Contracts shall not be
assigned to, or assumed by, Buyer. To the extent that any Terminated Contracts
require payment of a penalty or premium for cancellation, the applicable Seller
shall be solely responsible for the payment of any such cancellation fees or
penalties. If Buyer fails to deliver the Contracts Notice on or before the
expiration Contract Notice Date, all Service Contracts shall be Terminated
Contracts.
6.    Escrow.
6.1    Opening of Escrow. The sale of the Property shall be consummated through
an escrow (“Escrow”) to be opened with Escrow Holder within two (2) business
days after the execution of this Agreement by Seller and Buyer. This Agreement
shall constitute the joint escrow instructions between the Parties, with such
further consistent instructions as Escrow Holder shall require in order to
clarify its duties and responsibilities. If Escrow Holder shall require further
Escrow instructions, Escrow Holder may prepare such instructions on its usual
form. Such further instructions shall, so long as not inconsistent with the
terms of this Agreement, be promptly signed by Buyer and Seller and returned to
Escrow Holder within three (3) business days after receipt thereof. In the event
of any conflict between the terms and conditions of this Agreement and any
further Escrow instructions, the terms and conditions of this Agreement shall
control.
6.2    Closing Date. The consummation of the purchase and sale of the Property
(the “Closing”) shall occur (A) if the Preliminary Targeted Closing Date is on
or after the fifteenth (15th) day of a month, on the first business day of the
month following the Preliminary Targeted Closing Date (as defined herein), (B)
if the Preliminary Targeted Closing Date is before the fifteenth (15th) day of a
month, on the first business day of the month following the Preliminary Targeted
Closing Date, provided that the parties agree to reasonably cooperate to Close
on such earlier date that is otherwise agreed to by the parties or (C) such
earlier date as is


7

--------------------------------------------------------------------------------




requested by Buyer. “Preliminary Targeted Closing Date” shall mean the first
business day of a month following the date that is the later of (i) the tenth
(10th) business day following thirty (30) days after the expiration of the Due
Diligence Period (it being acknowledged that Buyer may use such ten (10 business
day period to conduct its on-site “onboarding” meeting with employees), (ii)
thirty (30) days after the delivery of the Resident Notice, or (B) such earlier
date as is requested by Buyer. Notwithstanding the foregoing, so long as each
Party is using commercially reasonable efforts to procure all governmental
approvals required to implement the Interim Structure (as hereinafter defined),
either of Buyer and Seller shall have the right to extend the “Closing Date” (as
hereinafter defined) until the date five (5) business days after (i) the date
that the Parties have procured all such necessary Interim Structure approvals
and the Closing can occur in accordance with applicable law. In addition, so
long as Buyer is using commercially reasonable efforts to obtain the Financing
(as defined herein), Buyer shall have the right to extend the Closing Date for a
period of up to an additional sixty (60) days to provide Buyer additional time
to obtain the Financing. The date upon which the Closing shall actually occur is
referred to as the “Closing Date”. For all purposes under this Agreement, the
Closing shall be deemed to have occurred at 12:00:01 a.m. local time (i.e., in
the time zone where the Property is located) on the Closing Date. For purposes
of this Agreement, “Interim Structure” shall mean (i) the lease-back of the
Property by Existing Operator from Buyer (which lease-back may be in the form of
a sublease), and (ii) the retention by Existing Operator of Buyer or Buyer’s
designated representative to manage the Property, with such manager to be
responsible under its management agreement to pay all of the expenses of
operation, and to receive for its services any income from the Property in
excess of such expenses. The Parties shall execute such documents at Closing as
may be required to implement this structure, substantially in the forms attached
to this Agreement as Exhibit I and Exhibit J (collectively, the “Interim
Structure Documents”), provided, however, that such agreements shall be
permitted by the DSS.
6.3    Seller Deliveries. No later than one (1) business day prior to the
Closing Date (or such earlier date as is specified in any subsection below), the
applicable Seller shall deliver to Escrow Holder the following (and subject to
Buyer’s right to direct Seller to assign all or any portion of this Agreement
and/or convey all or any portion of the Property (as permitted under Section 14
of this Agreement):
6.3.1    Deed. One (1) original Grant Deed in the form attached hereto as
Exhibit B (the “Deed”), duly executed and acknowledged by Existing Owner and in
proper form for recording, conveying fee title to the Property to Buyer;
6.3.2    Assignment Agreement. Two (2) originals of one or more Assignment and
Assumption Agreement in the form attached hereto as Exhibit C (each, an
“Assignment Agreement”), duly executed by the applicable Seller;
6.3.3    Transferor’s Certification of Non-Foreign Status. One (1) original
certification by Existing Owner as to its non-foreign status which complies with
the provisions of Section 1445(b)(2) of the Internal Revenue Code of 1986, as
amended, any regulations promulgated thereunder (“Internal Revenue Code”), and
any revenue procedures or other officially published announcements of the
Internal Revenue Service or the U.S. Department of the Treasury in connection
therewith (“FIRPTA”);


8

--------------------------------------------------------------------------------




6.3.4    California Franchise Tax Board Form 593-C. One (1) original California
Franchise Tax Board Form 593-C completed by Existing Owner to indicate that no
withholding is required,
6.3.5    Purchase Agreement Guaranty. Two (2) originals of a Purchase Agreement
Guaranty in the form attached hereto as Exhibit H (the “Purchase Agreement
Guaranty”), duly executed by Mounir Kardosh, an individual (“Guarantor”);
6.3.6    Holdback Escrow Agreement. One (1) original of the Holdback Escrow
Agreement, duly executed by Seller, the Other Existing Owners and the Other
Existing Operators.
6.3.7    Residents/Tenant Notice. One (1) original letter, in a form approved by
Buyer, duly executed by Existing Operator (and, to the extent requested by
Buyer, either counter-signed by Buyer or attaching an additional letter from
Buyer), advising the Residents and Tenants of the change in ownership of the
Property (provided that the Parties agree that this notice shall be sent out at
such earlier date as is required by applicable law, to the extent required);
6.3.8    Assigned Contract Notice. One (1) original letter, in a form approved
by Buyer, duly executed by the applicable Seller (and, to the extent requested
by Buyer, either counter-signed by Buyer or attaching an additional letter from
Buyer), advising the counterparty to each Assigned Contract of the change in
ownership of the Property and an address to send future correspondence and
invoices;
6.3.9    Rent Roll; Delinquency Report. At least three (3) business days prior
to Closing, one (1) original updated Rent Roll and updated Delinquency Report,
certified by Existing Operator as being true and accurate as of the Closing
Date;
6.3.10    Title Documents. Such other documents and instruments, executed and
properly acknowledged by the applicable Seller, if applicable, as Title Company
may require from either Seller in order to issue the Title Policy;
6.3.11    Interim Structure Documents. Such documents, executed and properly
acknowledged by the applicable Seller, if applicable, as may be necessary to
implement the Interim Structure;
6.3.12    Non-Compete Agreement. Two (2) originals of a Non-Competition
Agreement in the form attached hereto as Exhibit E (the “Non-Compete
Agreement”), duly executed by each Seller and the principals thereof;
6.3.13    Closing Statement. A customary Closing Statement prepared by Escrow
Holder and approved by Seller showing the payment of the Closing Payment by
Buyer and the balance payable to Existing Owner on behalf of Seller;
6.3.14    Evidence of Terminated Contracts. Evidence of the termination of any
Terminated Contracts and payment of any related cancellation fees or penalties;


9

--------------------------------------------------------------------------------




6.3.15    Authority Documents. Such resolutions, authorizations, bylaws or other
corporate and/or partnership documents or agreements relating to each Seller and
its partners as shall be reasonably required by Buyer; and
6.3.16    Other Documents. Such other documents as may be required by this
Agreement or as may reasonably be required to carry out the terms and intent of
this Agreement, provided that such documents shall not increase Seller’s
liability or result in a material expense to Seller.
6.4    Buyer Deliveries. On or prior to the Closing Date, Buyer shall, or if
applicable shall cause Buyer’s operator assignee to, deliver to Escrow Holder
the following:
6.4.1    Purchase Price. The Closing Payment;
6.4.2    Assignment Agreement. Two (2) originals of the Assignment Agreement,
duly executed by Buyer;
6.4.3    Title Documents. On or before the Closing Date, such other documents as
the Title Company may require from Buyer in order to issue the Title Policy;
6.4.4    Holdback Escrow Agreement. One (1) original of the Holdback Escrow
Agreement, duly executed by Buyer.
6.4.5    Interim Structure Documents. Such documents, executed and properly
acknowledged by Buyer, if applicable, as may be necessary to implement the
Interim Structure;
6.4.6    Closing Statement. A customary Closing Statement prepared by Escrow
Holder and approved by Buyer showing the payment of the Closing Payment by Buyer
and the balance payable to Seller; and
6.4.7    Other Documents. Such other documents as may be required by this
Agreement or as may reasonably be required to carry out the terms and intent of
this Agreement, provided that such documents shall not increase Buyer’s
liability or result in a material expense to Buyer.
6.5    Post-Closing Deliverables. On or before the Closing Date, the applicable
Seller shall deliver to Buyer the following:
6.5.1    Keys. All keys to all buildings and other improvements located on the
Property, combinations to any safes thereon, and security devices therein in
either Seller’s possession;
6.5.2    Contracts. The original Leases, Assigned Contracts, Permits, Plans and
Warranties; and
6.5.3    Records. All records and files relating to the management or operation
of the Property, including, without limitation, all insurance policies, all
Resident and


10

--------------------------------------------------------------------------------




Tenant files (including correspondence), employee files, property tax bills, all
calculations used to prepare statements of rental increases under the Leases and
statements of common area charges, insurance, property taxes and other charges
which are paid by Residents and Tenants of the Property, and all warranties and
any construction documents, including plans and specifications.
6.6    Seller’s Costs. Seller shall pay the following:
6.6.1    One-half (½) of Escrow Holder’s fee, costs and expenses;
6.6.2    All realty transfer, recordation and documentary fees and taxes imposed
on the Deed, the conveyance of the Property or the transaction contemplated by
this Agreement (including any sales or other tax related to the transfer of the
Personal Property);
6.6.3    The CLTA portion of the premium costs and expenses of the Title Policy
for the Property (including all costs related to title searches, examinations
and issuance of the Commitment);
6.6.4    All costs incurred in connection with the prepayment, satisfaction or
reconveyance of any loan encumbering the Property or any portion thereof,
including, without limitation, all prepayment, reconveyance and recording fees,
penalties or charges, and any legal fees associated therewith, and any other
document(s) required by the Title Company in order to release Title Defects or
New Title Defects;
6.6.5    All costs associated with the cure of any Title Defect and/or New Title
Defect identified in Section 3.2 above that either Seller has agreed to remove
(collectively, “Curative Endorsements”);
6.6.6    All real estate commissions due in connection with this transaction
pursuant to Section 22 below;
6.6.7    Seller’s attorneys’ fees; and
6.6.8    All other costs customarily borne by sellers of real property in the
County where the Property is located.
The provisions of this Section 6.6 shall survive the termination of this
Agreement.
6.7    Buyer’s Costs. Buyer shall pay the following:
6.7.1    One-half (½) of Escrow Holder’s fees, costs and expenses;
6.7.2    Any additional premium necessary to obtain the Title Policy in ALTA
extended form and the cost of any Endorsements (other than the Curative
Endorsements) as well as the cost of the New Survey;
6.7.3    Buyer attorneys’ fees; and


11

--------------------------------------------------------------------------------




6.7.4    All other costs customarily borne by buyers of real property in the
County where the Property is located.
The provisions of this Section 6.7 shall survive the termination of this
Agreement.
6.8    Prorations.
6.8.1    Items to Be Prorated. Subject to the immediately following paragraph,
the items set forth in this Section 6.8.1 shall be prorated between Seller and
Buyer as of 11:59:59 pm on the day prior to the Closing Date with (i) Buyer
being deemed the owner of the Property as of the Closing Date and with Buyer
receiving credit for or charged with the entire day of the Closing and (ii)
Seller being deemed the owner of the Property on the entire day prior to the
Closing Date and with the applicable Seller receiving credit for or charged with
the entire day prior to the Closing. Except as hereinafter expressly provided,
all prorations shall be done on the basis of the actual number of days in the
year in which Closing occurs for the actual number of days elapsed to the
Closing Date or the actual number of days in the month in which the Closing
occurs and the actual number of days elapsed in such month to the Closing Date,
as applicable.
(a)    Taxes and Assessments. Seller shall pay, on or prior to Closing, any and
all delinquent real estate and personal property taxes and assessments with
respect to the Property. General real estate and personal property taxes and
assessments that are due or accrue during the year in which the Closing occurs
shall be prorated as of the Closing Date; provided, however, that Seller shall
pay on or before Closing the full amount of any bonds or assessments against the
Property, including interest payable therewith, and including any bonds or
assessments that may be payable after the Closing Date that are a result of or
relate to the construction or operation of any Improvements or any public
improvements that serve only the Property. If after the Closing there is any
retroactive increase in the real or personal property taxes or assessments
imposed on the Property: (i) if such increase relates to the tax year in which
the Closing occurred, then such increase shall be prorated by Seller and Buyer
on a per diem basis based on their respective periods of ownership during the
period to which such increase applies, (ii) if such increase relates to any tax
year subsequent to the tax year which the Closing occurred, then such increase
shall be the obligation of Buyer, and (iii) if such increase relates to any tax
year prior to the tax year in which the Closing occurred, then such increase
shall be the obligation of Seller. The prorations shall be based upon the most
recently issued tax bill for the Property. If the most recent tax bill is not
for the current tax year, then the Parties shall reprorate within ninety (90)
days of the receipt of the tax bill for the current tax year.
(b)    Rents. Buyer will receive a credit at Closing for all rents and other
revenue generated from the ownership and operation of the Property collected by
Seller prior to the Closing Date and allocable to the period from and after the
Closing Date based upon the actual number of days in the month. No credit shall
be given to Seller for accrued and unpaid rent or any other non-current sums due
from Residents or Tenants until these sums are paid, and Seller shall, subject
to the last sentence of this paragraph, retain for thirty (30) days after the
Closing Date, the right to receive any such rent collected by Buyer for the
benefit of Seller; provided Seller has no right to directly collect, contact or
sue to evict any tenants or terminate any Leases. Buyer shall cooperate with
Seller after the Closing Date to collect any


12

--------------------------------------------------------------------------------




rent under Leases which has accrued as of the Closing Date; provided, however,
Buyer shall not be obligated to sue any Residents or Tenants or exercise any
legal remedies under the Leases or to incur any expense over and above its own
regular collection expenses. All payments collected from Residents and Tenants
after the Closing Date shall first be applied to the month in which the Closing
occurs, then to any rent due to Buyer for the period after the Closing Date
through the month in which such payment was made, and finally to any rent due to
Seller for the period prior to Closing Date.
(c)    Operating Expenses. All operating expenses (including all charges under
the Assigned Contracts and agreements assumed by Buyer) shall be prorated, and
as to each service provider, operating expenses payable or paid to such service
provider in respect to the billing period of such service provider in which the
Closing occurs (the “Current Billing Period”), shall be prorated on a per diem
basis based upon the number of days in the Current Billing Period prior to the
Close Date and the number of days in the Current Billing Period from and after
the Closing Date, and assuming that all charges are incurred uniformly during
the Current Billing Period. If actual bills for the Current Billing Period are
unavailable as of the Closing Date, then such proration shall be made on an
estimated basis based upon the most recently issued bills, subject to
readjustment upon receipt of actual bills.
(d)    Security Deposits; Prepaid Rents. All deposits, including, without
limitation, all prepaid rentals, damage, community fees and reimbursements, and
other tenant charges and security deposits (including any portion thereof which
may be designated as prepaid rent) under Leases, if and to the extent that such
deposits are in either Seller’s actual possession or control and have not been
otherwise applied by such Seller to any obligations of any Residents or Tenants
under the Leases and any interest earned thereon which by law or the terms of
the Leases could be required to be paid or refunded to Residents or Tenants,
shall be assigned to Buyer and either delivered to Buyer or, at Buyer’s option,
credited to Buyer against the Purchase Price, and upon the Closing Date, Buyer
shall assume full responsibility for all security deposits to be refunded to the
Residents and Tenants under the Leases (to the extent the same are required to
be refunded by the terms of such Leases or applicable). To the extent that any
free rent, abatements or other unexpired concessions under any Leases
(collectively, “Abatements”) apply to any period after the Closing Date, Buyer
shall be entitled to a credit against the Purchase Price for the amount of any
such Abatements. In the event that any security deposits are in a form other
than cash (the instrument constituting such security deposits shall be known as,
the “Non-Cash Security Deposits”), the applicable Seller will, at Closing, cause
Buyer to be named as beneficiary under the Non-Cash Security Deposits. Buyer
will not receive a credit against the Purchase Price for such Non-Cash Security
Deposits. In the event that Buyer cannot be named the beneficiary under the
Non-Cash Security Deposits as of the Closing Date, a cash escrow equal to the
amount of the Non-Cash Security Deposit will be established at the Closing until
the Non-Cash Security Deposits are reissued in Buyer’s name. Prior to such time
of reissue, Buyer shall be entitled to draw from such cash escrow in the event
the terms of the relevant lease entitle Buyer, as landlord, to draw on the
Non-Cash Security Deposit.
(e)    Utility Charges. Utility charges for which either Seller is liable, if
any, shall be prorated at Closing on the basis of the most recent meter reading
occurring prior to Closing (dated not more than fifteen (15) days prior to the
Closing Date) or, if unmetered, on the basis of a current bill for each such
utility.


13

--------------------------------------------------------------------------------




(f)    Employee Costs. If requested by Buyer, Existing Operator shall fund the
cost of benefits to those Community Employees to whom Buyer offers employment in
accordance with this Agreement and who accept such offer of employment (“Hired
Employees”) for the entire calendar month in which the Closing occurs
(collectively, the “Hired Employee Closing-Month Insurance Benefits”). The
aggregate cost of all Hired Employee Closing-Month Insurance Benefits shall be
prorated between Buyer and Existing Operator based on the day of such month that
the Closing occurs. Further, except for “Accrued Employee Benefits” (as
hereinafter defined), there shall be no other adjustment for wages, vacation
pay, pension and welfare benefits and other fringe benefits of all persons
employed by Existing Operator at the Community; it being the intent of the
parties that Buyer shall have no liability or obligation with respect to any
employee of Existing Operator prior to Closing. Any Accrued Employee Benefits
shall be paid to Buyer as a credit; provided, however, that to the extent that
the transfer of any portion of such Accrued Employee Benefits from Existing
Operator to Buyer or its property manager requires a consent by the applicable
Hired Employee, and such consent is not obtained, Existing Operator shall pay to
such Hired Employee the applicable Accrued Employee Benefits that are required
by Law to be paid to such Hired Employee.
(g)    Leasing Costs. Seller shall pay all tenant improvement allowances and
leasing commissions with respect to premises leased by the Residents and Tenants
pursuant to the Leases in effect prior to the Closing Date, to the extent that
such tenant improvement allowances and leasing commissions are unpaid as of the
Closing Date.
6.8.2    Calculation; Reproration. Escrow Holder shall prepare and deliver to
Buyer no later than three (3) business days prior to the Closing Date an
estimated closing statement which shall set forth all costs payable, and the
prorations and credits provided for in this Agreement. Any item which cannot be
finally prorated because of the unavailability of information shall be
tentatively prorated on the basis of the best data then available and adjusted
when the information is available in accordance with this subsection. The
Parties shall attempt in good faith to reconcile any differences or disputes
regarding such estimated closing statement no later than one (1) business day
before the Closing Date. The estimated closing statement as adjusted as
aforesaid and approved in writing by the Parties (which shall not be withheld if
prepared in accordance with this Agreement) shall be referred to herein as the
“Closing Statement”. If the prorations and credits made under the Closing
Statement shall prove to be incorrect or incomplete for any reason, then either
Party shall be entitled to an adjustment to correct the same; provided, however,
that any adjustment shall be made, if at all, on the later of: (i) ninety (90)
days after December 31st of the year in which Closing occurs, or (ii) one
hundred eighty (180) days after the Closing Date, and if a Party fails to
request an adjustment to the Closing Statement by a written notice delivered to
the other Party within the applicable period set forth above (such notice to
specify in reasonable detail the items within the Closing Statement that such
Party desires to adjust and the reasons for such adjustment), then the
prorations and credits set forth in the Closing Statement shall be binding and
conclusive against such Party. Any amounts due under Section 6 which cannot be
determined prior to Closing shall be reconciled as soon as possible thereafter
as such amounts can be determined, and the Parties shall have the right to audit
the applicable records of each other in connection with any such post-Closing
reconciliation. Notwithstanding anything in this Article VI to the contrary,
with respect to amounts in Sections 6.8.1(b), (d) and (f) which are required to
be


14

--------------------------------------------------------------------------------




credited to Buyer at Closing, Seller may request that in lieu of providing a
credit, Seller shall deposit the amounts that would otherwise be credited to
Buyer into Escrow at least one (1) business day prior to Closing for
distribution in full to Buyer at Closing and Buyer will endeavor to accommodate
such request; provided, however, that Buyer and Seller acknowledge and agree
that Buyer may withhold its consent to such request in the event that an
assignee of some or all of Buyer’s rights under this Agreement reasonably
rejects such request, it being understood that rejection of such request based
on conformance with Buyer’s assignee’s cash management policies shall be deemed
reasonable.
6.8.3    Items Not Prorated. Seller and Buyer agree that (a) on the Closing
Date, the Property will not be subject to any financing arranged by either
Seller; (b) none of the insurance policies relating to the Property will be
assigned to Buyer and Buyer shall be responsible for arranging for its own
insurance as of the Closing Date; and (c) utilities, including telephone,
electricity, water and gas, shall be read on the Closing Date and Buyer shall be
responsible for all the necessary actions needed to arrange for utilities to be
transferred to the name of Buyer on the Closing Date, including the posting of
any required deposits and the applicable Seller shall be entitled to recover and
retain from the providers of such utilities any refunds or overpayments to the
extent applicable to the period prior to the Closing Date, and any utility
deposits which it or its predecessors may have posted. Accordingly, there will
be no prorations for debt service, insurance or utilities. In the event a meter
reading is unavailable for any particular utility, such utility shall be
prorated in the manner provided in Section 6.8.2 above.
6.8.4    Indemnification. Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section 6.8.
6.8.5    Survival. This Section 6.8 shall survive the Closing.
6.9    Duties of Escrow Holder. Escrow Holder’s Obligations at Closing. Escrow
Holder shall undertake the following at or promptly after Closing:
6.9.1    If necessary, Escrow Holder is authorized and instructed to insert the
Closing Date as the effective date of any documents conveying interests herein
or which are to become operative as of the Closing Date;
6.9.2    Cause the Deed and any other recordable instruments which the Parties
so direct to be recorded in the Official Records of the Recorder of the County
in which the Property is located. If permitted by applicable law, Escrow Holder
is hereby instructed not to affix the amount of the documentary transfer tax on
the face of each Deed, but to pay on the basis of a separate affidavit of
Existing Owner not made a part of the public record;
6.9.3    Cause each non-recorded document to be delivered to the Party acquiring
rights thereunder, or for whose benefit such document was obtained, unless there
are sufficient fully executed counterparts so that each Party executing the same
can receive its own fully executed counterpart;


15

--------------------------------------------------------------------------------




6.9.4    Deliver the Title Policy to Buyer as soon as practicable; and
6.9.5    Deliver to Seller the Closing Payment, and such other funds, if any, as
may be due to Seller by reason of credits under this Agreement.
6.9.6    Comply with all applicable federal, state and local reporting and
withholding requirements relating to the close of the transactions contemplated
herein. Without limiting the generality of the foregoing, to the extent the
transactions contemplated by this Agreement involve a real estate transaction
within the purview of Section 6045 of the Internal Revenue Code, Escrow Holder
shall have sole responsibility to comply with the requirements of Section 6045
of the Internal Revenue Code (and any similar requirements imposed by state or
local law). For purposes hereof, Existing Owner’s tax identification number is
80-0312330 and Existing Operator’s tax identification number is 80-0312317.
Escrow Holder shall defend, indemnify and hold Buyer, Seller and their counsel
free and harmless from and against any and all liability, claims, demands,
damages and costs, including reasonable attorneys’ fees and other litigation
expenses, arising or resulting from the failure or refusal of Escrow Holder to
comply with such reporting requirements.
7.    Seller Representations, Warranties, and Covenants.
7.1    Representations and Warranties. Seller hereby represents and warrants as
of the date hereof and as of the Closing Date as follows:
7.1.1    Organization and Authorization. Existing Owner is a limited liability
company, duly formed and validly existing under the laws of the State of
California and authorized to do business in the State of California. Existing
Operator is a S corporation, duly formed and validly existing under the laws of
the State of California and authorized to do business in the State of
California. Each Seller has full power and authority to enter into this
Agreement, to perform its obligations under this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by each Seller have been
duly and validly authorized by all necessary action on the part of each Seller
and all required consents and approvals have been duly obtained and will not
result in a breach of any of the terms or provisions of, or constitute a default
under, any indenture, agreement or instrument to which either Seller is a Party
or otherwise bound. This Agreement is a legal, valid and binding obligation of
each Seller, enforceable against each Seller in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting the rights of creditors
generally.
7.1.2    No Conflicting Agreements. The execution and delivery by each Seller
of, and the performance of and compliance by each Seller with, the terms and
provisions of this Agreement, do not (a) conflict with, or result in a breach
of, the terms, conditions or provisions of, or constitute a default under, such
Seller’s organizational documents, or any other agreement or instrument to which
such Seller is a Party or by which all or any part of the Property is bound,
(b) violate any restriction, requirement, covenant or condition to which all or
any part of the Property is bound, (c) constitute a violation of any applicable
code, resolution, law, statute, regulation, ordinance or rule applicable to
either Seller or the Property,


16

--------------------------------------------------------------------------------




(d) constitute a violation of any judgment, decree or order applicable to either
Seller or specifically applicable to the Property, or (e) require the consent,
waiver or approval of any third Party.
7.1.3    Title. Each Seller has good, marketable and indefeasible title to the
Property (as applicable), subject to the Permitted Exceptions. There are no
outstanding rights of first refusal, rights of first offer, rights of reverter,
purchase options or other similar rights or options relating to the Property or
any interest therein. There are no unrecorded or undisclosed documents or other
matters which affect title to the Property. Subject to the Leases, each Seller
has enjoyed the continuous and uninterrupted quiet possession, use and operation
of the applicable Property, without material complaint or objection by any
person.
7.1.4    FIRPTA. Neither Seller is a “foreign person” within the meaning of
Section 1445(f) of the Internal Revenue Code.
7.1.5    Employees.
(a)    There are no on-site employees of Existing Owner at the Property. All of
the “Community Employees” (as hereinafter defined) are at-will, common law
employees of Existing Operator.
(b)    (i) Neither Existing Owner nor Existing Operator has agreed to recognize
any union, works council or other collective bargaining unit, nor has any union,
works council or other collective bargaining unit been certified as representing
any “Community Employees” (as hereinafter defined), and (ii) to the knowledge of
Existing Owner or Existing Operator, there is no organizational effort being
made or threatened by or on behalf of any employees, labor union or works
council with respect to Community Employees. There is no labor strike, slowdown,
work stoppage, disputes, walkouts, material grievance or lockout actually
pending or, to the knowledge of Seller, threatened against Existing Owner or
Existing Operator.
(c)    As of the date hereof there is no complaint or lawsuit filed by or with
respect to any Community Employee pending against Existing Owner or Existing
Operator with respect to violation of any federal, state or local law relating
to employment matters. In respect to the Property and the Community Employees,
each Seller is in compliance with all applicable Laws (as defined herein)
relating to labor or employment practices or relations (including but not
limited to, terms and conditions of employment, management-labor relations,
employee classification, non-discrimination and wage and hour issues,
immigration and occupational safety and health).
(d)    Other than as a result of the failure by Buyer to comply with its
obligation to extend employment offers to employees of Existing Operator at the
Property with respect to which Existing Owner and Existing Operator make no
representation, with respect to the ownership and operation of the Property and
the Community, Existing Owner and Existing Operator have complied and will
comply with the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
Section 2101 et seq., as amended, and any similar


17

--------------------------------------------------------------------------------




provision of any federal, state, regional, foreign or local law, rule or
regulation, including California Labor Code Sections 1400-1408 (collectively,
“WARN Act”).
(e)    With respect to the ownership and operation of the Business and the
Property, Existing Owner and Existing Operator have complied with the Fair Labor
Standards Act (“FLSA”), any California leave of absence laws and the Patient
Protection and Affordable Care Act (42 U.S.C. Section 18001 et seq.).
(f)    To Seller’s knowledge, all individuals characterized and treated by
Existing Owner or Existing Operator as consultants or contractors are properly
treated as independent contractors under all applicable Laws pertaining to labor
and employment and related to the ownership and operation of the Property or the
Community.
(g)    To Seller’s Knowledge, all individuals characterized and treated by
Existing Owner or Existing Operator as exempt employees, as that term is defined
in the FLSA and under applicable Laws, are properly treated as exempt employees
under all applicable Laws, including but not limited to the FLSA, pertaining to
labor and employment and related to the ownership and operation of the Property
or the Community.
(h)    All wages, severance, commissions, incentive pay and bonuses earned and
payable to Community Employees for services performed on or prior to the
Effective Date have been paid in full or will be paid as soon as reasonably
practicable hereafter and there are no outstanding agreements, understandings or
commitments of Existing Owner or Existing Operator, except as provided in the
Seller Employee Benefit Plans, with respect to any prospective payment of wages,
severance, commissions, incentive pay, bonuses or increases in compensation.
7.1.6    Litigation; Disclosures. Except as set forth on Schedule 7.1.6 attached
hereto (the “Disclosure Schedule”) (i) there are no actions or suits, or any
proceedings or investigations by any governmental agency or regulatory body
pending against Existing Owner, Existing Operator or the Property; (ii) no
National Practitioner Data Bank adverse action reports have been issued to
Existing Owner, Existing Operator or the Community; (iii) neither Existing Owner
nor Existing Operator has received notice of any threatened actions, suits,
proceedings or investigations against Existing Owner, Existing Operator or the
Community at law or in equity, or before any governmental board, agency or
authority which, if determined adversely, would materially and adversely affect
the Community or title to the Community (or any part thereof), the right to
operate the Community as presently operated; (iv) there are no unsatisfied or
outstanding judgments against Existing Owner, Existing Operator or the
Community; (v) there is no labor dispute materially and adversely affecting the
operation or business conducted by Existing Owner, Existing Operator or the
Community; (vi) neither Seller has knowledge of any facts or circumstances which
might reasonably form the basis for any such action, suit or proceeding; and
(vii) Existing Owner is not currently protesting or challenging the assessed
value of its Property for real estate tax purposes and there are no impositions
of new special assessments with respect to its Property.
7.1.7    Compliance with Laws and Environmental Conditions. Neither Seller has
received written notice of a violation of any laws, orders, rules or
regulations,


18

--------------------------------------------------------------------------------




ordinances or codes of any kind or nature whatsoever (collectively, “Laws”)
including, without limitation, (i) laws relating to “Hazardous Materials” (as
hereinafter defined) (“Environmental Laws”) (ii) laws relating to the Property
or the ownership or operation thereof (including, without limitation, building,
fire, health, occupational safety and health, zoning and land use, planning and
environmental laws, orders, rules and regulations) (including the establishment,
construction, ownership, use or occupancy of the Property or any part thereof as
a skilled nursing facility, Residential Care Facility for the Elderly, assisted
living facility, independent living facility, memory care facility or other
healthcare facility, as applicable), as modified by any duly issued variances
within either Seller’s possession and control disclosed to Buyer in writing;
(iii) any covenants, conditions, restrictions or agreements affecting or
relating to the ownership, use or occupancy of the Property; and (iv) any order,
writ, regulation or decree relating to any matter referred to in (i) or (ii)
above. To Seller’s knowledge: (a) there have been no releases or threatened
releases of Hazardous Materials on, from or under the Property, except in
compliance with all Environmental Laws; (b) no Hazardous Materials have been or
are being used, generated, stored or disposed of at the Property, except in
compliance with all Environmental Laws; (c) asbestos has not been and is not
being used in the construction of any Improvements; (d) no permit is or has been
required from the Environmental Protection Agency or any similar agency or
department of any state or local government for the use or maintenance of any
Improvements; (e) underground storage tanks on or under the Property, if any,
have been and currently are being operated in compliance with all applicable
Environmental Laws; (f) any closure, abandonment in place or removal of an
underground storage tank on or from the Property was performed in compliance
with applicable Environmental Laws, and any such tank had no release
contaminating the Property or, if there had been a release, the release was
remediated in compliance with applicable Environmental Laws to the satisfaction
of regulatory authorities; and (g) no summons, citation or inquiry has been made
by any such environmental unit, body or agency or a third party demanding any
right of recovery for payment or reimbursement for costs incurred under CERCLA
or any other Environmental Laws, and the Property is not subject to the lien of
any such agency. “Disposal” and “release” shall have the meanings set forth in
CERCLA. For purposes of this Agreement, “Hazardous Materials” are substances
defined as: “toxic substances”, “toxic materials”, “hazardous waste”, “hazardous
substances”, “pollutants”, or “contaminants” as those terms are defined in the
Resource, Conservation and Recovery Act of 1976, as amended (42 U.S.C. § 6901,
et seq.), the Comprehensive Environmental Response Compensation and Liability
Act of 1980, as amended (42 U.S.C. § 9601, et seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. § 1801, et seq.), the Toxic Substances
Control Act of 1976, as amended (15 U.S.C. § 2601, et seq.), the Clean Air Act,
as amended (42 U.S.C. § 1251, et seq.) and any other federal, state or local
law, statute, ordinance, rule, regulation, code, order, approval, policy and
authorization relating to health, safety or the environment; asbestos or
asbestos-containing materials; lead or lead-containing materials; oils;
petroleum-derived compounds; pesticides; or polychlorinated biphenyls. No part
of the Property has been previously used by Seller, or by any other person or
entity, for the storage, manufacture or disposal of Hazardous Materials. To the
knowledge of Seller, there are no underground storage tanks of any nature
located on any portion of the Property.
7.1.8    Unpaid Claims. There are no unpaid bills, claims, or liens in
connection with any construction or repair of the Property except for those that
will be paid in


19

--------------------------------------------------------------------------------




the ordinary course of business prior to the Closing Date or which have been
bonded over or the payment of which has otherwise been adequately provided to
the satisfaction of Buyer.
7.1.9    Defects. To Seller’s knowledge, the buildings, including the roof and
foundation, are structurally sound and free from leaks and other defects, and
Seller has not experienced any material settlement or earth movement affecting
the Property. To Seller’s knowledge, all of the mechanical and electrical
systems, heating and air conditioning systems, plumbing, water and sewer
systems, and all other items of mechanical equipment or appliances are in good
working order, condition and repair; are of sufficient size and capacity to
service the Property for the current uses; and conform with all applicable
ordinances and regulations, and with all fire, safety and other codes, laws and
orders.
7.1.10    Zoning. To Seller’s knowledge, the zoning of the Property permits the
current building and use of the Property, and there is no pending, or
contemplated, rezoning. To Seller’s knowledge, the Property complies with all
applicable subdivision laws and all local ordinances enacted thereunder and no
subdivision or parcel map not already obtained is required to transfer the
Property to Buyer. To Seller’s knowledge, no special use permits, conditional
use permits, variances or exceptions have been granted or are needed for such
use of the Property for its current use. To Seller’s knowledge, the Property is
not located in any special districts such as historical districts or overlay
districts. To Seller’s knowledge, the Property has been constructed in
accordance with and complies with all applicable zoning laws, including, but not
limited to, dimensional, parking, setback, screening, landscaping, sign and curb
cut requirements.
7.1.11    Leases. As of the date of this Agreement there are no Residency
Agreements or other Leases other than those described on the Rent Roll. The Rent
Roll is true, accurate and complete in all material respects as of the date
hereof, and true, accurate and complete copies of the Residency Agreements and
all guaranties and other documents relating thereto have been made available to
Buyer. Except as otherwise specifically set forth in the Rent Roll:
(a)    to Seller’s knowledge, the Leases are in full force and effect and none
of them has been modified, amended or extended;
(b)    neither Seller has sent written notice to any Resident or Tenant of the
Community under a Lease, or received any written notice from any such Resident
or Tenant, claiming that such Resident or Tenant, or the applicable Seller, as
the case may be, is in default, which default remains uncured;
(c)    there are no Security Deposits or other deposits under any Leases other
than those set forth in the Rent Roll;
(d)    no leasing commission shall be due for any period subsequent to the
Closing other than for lease extensions, expansions or renewals exercised after
the Closing, which commissions shall be paid by Buyer;
(e)    except as set forth on the Rent Roll: (i) no Resident has paid any rent
for more than one (1) month in advance; (ii) no Resident has any right of first


20

--------------------------------------------------------------------------------




refusal, option or other preferential right to purchase the Property or any
portion thereof or any interest therein; and (iii) neither Seller has received
written notice that there are any subtenants of any Resident under any Residency
Agreement; and
(f)    all conditions to be satisfied by either Seller under the Leases have
been completed, including, but not limited to, completion of any tenant
improvement work or other improvements under the Leases, in accordance with
applicable plans and specifications and within the time periods set forth in the
Leases; and payment of any unreimbursed expenses including, but not limited to,
capital expense reimbursements.
7.1.12    Condemnation Proceedings. There are no presently pending or, to the
best of Seller’s knowledge, contemplated proceedings to condemn or assess the
Property or any part of it, or any utilities, sewers, roadways or other public
improvements serving the Property.
7.1.13    Utilities. All water, sewer, gas, electric, telephone and drainage
facilities, and all other utilities required by law or by the normal operation
of the Property are connected to the Property and are adequate to service the
Property in its present use and normal usage by the Residents, Tenants and
occupants of the Property and are in good working order and repair. The Property
has direct access to utility lines located in a dedicated public right of way
without any easement. There is no pending or, to the knowledge of Seller,
threatened governmental or third-party proceeding which would impair or result
in the termination of such utility availability.
7.1.14    Permits. Existing Owner and/or Existing Operator have all licenses,
permits (including, without limitation, all building permits and occupancy
permits), easements and rights-of-way which are required in order to continue
the present use of the Property and ensure adequate vehicular and pedestrian
ingress and egress to the Property. Except as otherwise disclosed to Buyer in
writing, Existing Owner and/or Existing Operator hold all government
authorizations necessary for the operation of the Property in accordance with
its current uses. Neither Existing Owner nor Existing Operator maintains a
seller’s permit issued by the California State Board of Equalization.
7.1.15    Service Contracts. Except for the Leases set forth on Schedule 1.5‑1
and the Service Contracts set forth on Schedule 5.2.2, neither Seller has
entered into any agreements, written or oral, relating to the management,
leasing, operation, maintenance and/or improvement of the Property or any
portion thereof that would bind Buyer after the Closing Date. Neither Seller has
delivered or received any notice alleging any default in the performance or
observance of any of the covenants, conditions or obligations to be kept,
observed or performed under any of the Service Contracts. Seller has delivered
to Buyer a true, correct and complete copy of each of the Service Contracts
(including all amendments thereto).
7.1.16    Personal Property and Intangible Property. Existing Owner and Existing
Operator, as applicable, have good title to all the Personal Property and
Intangible Property and the execution and delivery to Buyer of the Bill of Sale
shall vest good title to all of the Personal Property and Intangible Property in
Buyer, free and clear of liens, encumbrances and adverse claims. All Personal
Property is fully operational. The schedule of Personal


21

--------------------------------------------------------------------------------




Property to be provided to Buyer during the Due Diligence Period will be a
complete and accurate list of all such items and the Personal Property conveyed
to Buyer at Closing shall not materially differ from such schedule.
7.1.17    Affordable Housing Units. To Seller’s knowledge, the Property is not
subject to any restriction or covenant requiring that any units in the Facility
be leased or reserved for lease as an affordable housing unit or for low or
moderate income residents.
7.1.18    Rights. Neither Seller nor any previous owner of the Property has,
except by operation of law, sold, transferred, conveyed, or entered into any
agreement regarding “air rights”, “excess floor area ratio”, or other rights or
restrictions relating to the Property except as otherwise expressly set forth in
the Title Policy for the Property.
7.1.19    Due Diligence Items. The Due Diligence Items provided to Buyer
constitute all of the material documents, information, data, reports or written
materials that are in response to Buyer’s written requests and related to the
Property in either Seller’s possession, control or known to either Seller and do
not contain any material inaccuracies.
7.1.20    Patriot Act Compliance. To the extent applicable to each Seller, each
Seller has complied with the International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001, which comprises Title III of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (the “Patriot Act”) and the regulations
promulgated thereunder, and the rules and regulations administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), to the extent
such Laws are applicable to each Seller. Neither Seller is included on the List
of Specially Designated Nationals and Blocked Persons maintained by the OFAC, or
is a resident in, or organized or chartered under the laws of, (A) a
jurisdiction that has been designated by the U.S. Secretary of the Treasury
under Section 311 or 312 of the Patriot Act as warranting special measures due
to money laundering concerns or (B) any foreign country that has been designated
as non-cooperative with international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member
and with which designation the United States representative to the group or
organization continues to concur.
7.1.21    Completion Obligations. On the Closing Date, there will be no written
or oral contract made for any improvements, including capital improvements, to
the spaces covered by the Leases, to the Property, or for offsite improvements
related to the Property, which have not been fully completed and paid for or a
credit given to Buyer at Closing in the amount sufficient to complete the
improvement.
7.1.22    No Redemption. Upon conveyance of the Property to Buyer, neither
Seller nor anyone claiming by, through or under either Seller shall have any
right of redemption in the Property, and each Seller and all such persons or
entities will be estopped from asserting any claim to or right of redemption
against the Property.
7.1.23    Parties in Possession. There are no parties in possession of the
Property or any portion thereof other than each Seller and the Residents.


22

--------------------------------------------------------------------------------




7.1.24    Financial Statements. Seller has delivered to Buyer true, correct and
complete copies of the financial statements of each Seller and the Community on
a consolidated basis to the extent applicable, as of and for the fiscal years
ended December 31, 2014, 2015 and 2016 (and 2017 through the most recently
completed quarter) (the “Financial Statements”). Each of the Financial
Statements are true and correct in all material respects. The Financial
Statements fairly present the financial position of each Seller and the Property
as of the respective dates and the results of operations for the periods then
ended in conformance with generally accepted accounting principles applied on a
basis consistent with prior periods. To Seller’s knowledge, no material adverse
change has occurred since the furnishing of the Financial Statements. The
Financial Statements do not contain any untrue statement or omission of a
material fact and are not misleading in any material respect.
7.1.25    Licenses. As of the date hereof, the Licenses listed on Schedule
7.1.26 are held by Existing Operator (collectively, the “Current Licenses”).
Neither Seller has received (either directly or delivered to Existing Owner by
Existing Operator) since January 1, 2011 any written notice from a governmental
authority (including, without limitation, DSS) alleging any violation under any
Current Licenses that has not been previously remedied or stating any intention
to cancel, terminate, suspend, restrict or not renew any of the Current
Licenses, and has not received any notices of informal conference or
noncompliance conference. There are no open or outstanding plans of correction
with respect to the Property.
7.1.26    Health Regulatory Compliance.
(a)    The Community is being operated as a Residential Care Facility for the
Elderly, as indicated on Schedule 1, having the number of beds or Residents as
set forth on Schedule 1.
(b)    To Seller’s Knowledge, Seller is in compliance in all material respects
with all applicable Health Care Laws. Neither Seller has received written notice
from any Governmental Authority alleging any material violation of any
applicable Health Care Law that has not been cured. Neither Seller has received
written notice of any legal, administrative, arbitral or other claim,
proceeding, suit, action or investigation by any Governmental Authority pending
and to Seller’s knowledge, no such claim, proceeding, suit, action or
investigation has been threatened in writing against or affecting the Property
or the Community, alleging any material failure to comply with Health Care Laws.
Neither Seller has received written notice that any Person has filed or has
threatened in writing to file against either Seller any claim under any federal
or state whistleblower statute, including the Federal False Claims Act (31
U.S.C. §§3729 et seq.) with respect to the Property or the Community. Neither
Seller nor, to Seller’s knowledge, any other person (i) who has a direct or
indirect ownership interest (as those terms are defined in 42 C.F.R. Section
1001.1001(a)(2)) in either Seller, or (ii) who has an ownership or control
interest (as defined in 42 C.F.R. Section 420.201) in either Seller, or (iii)
who is an officer, director, manager, agent (as defined in 42 C.F.R. Section
1001.1001(a)(2)) or managing employee (as defined in 42 C.F.R. Section 420.201)
of either Seller, or (iv) who has an indirect ownership interest (as that term
is defined in 42 C.F.R. Section 1001.1001(a)(2)) in either Seller, has submitted
any claims which are cause for civil penalties under, or mandatory or permissive
exclusion from any Government Program, or any other State Health Care Program or
Federal Health Care Program (as those terms are defined in 42 C.F.R. §


23

--------------------------------------------------------------------------------




1001.2). Neither Seller has entered into any agreements with any Governmental
Authority with respect to the Property in connection with compliance with Health
Care Laws. The term “Health Care Law” shall mean (i) any and all applicable laws
relating to health care or insurance fraud and abuse, including, as applicable,
the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the federal
Anti-Kickback Act (41 U.S.C. §§ 8701-07), the civil False Claims Act (31 U.S.C.
§ 3729 et seq.), the Exclusion Laws (42 U.S.C.§§ 1320a-7 and 1320a-7a), the
Program Fraud Civil Remedies Act (31 U.S.C. §§ 3801-3812), the Civil Monetary
Penalties Law (42 U.S.C. §§ 1320a-7a), and the regulations promulgated pursuant
to such statutes; (ii) the federal Food, Drug & Cosmetic Act (21 U.S.C. §§ 301
et seq.), the Federal Health Care Fraud Law (18 U.S.C. § 1347) and all federal
and state laws, as applicable, related to pharmacology and dispensing medicines
or controlled substances, and the regulations promulgated thereunder; (iii) any
and all applicable laws concerning privacy and data security for patient
information, including the Health Insurance Portability and Accountability Act
of 1996, as amended, the Health Information Technology for Economic and Clinical
Health (HITECH) Act of 2009, and all regulations promulgated thereunder
(collectively “HIPAA”) and all federal and state laws concerning medical record
retention, privacy, security, patient confidentiality and informed consent, and
the regulations promulgated thereunder; (iv) Medicare (Title XVIII of the Social
Security Act), as amended and the regulations promulgated thereunder, including,
specifically, conditions of participation for skilled nursing facilities; (v)
Medicaid (Title XIX of the Social Security Act) and the regulations promulgated
thereunder; (vi) the Medicare Prescription Drug, Improvement, and Modernization
Act of 2003 (Pub. L. No. 108-173) and the regulations promulgated thereunder;
(vii) the Patient Protection and Affordable Care Act (Pub. L. 111-148) as
amended by the Health Care and Education Reconciliation Act of 2010 (Pub. L.
111-152); (viii) quality, safety and accreditation standards and requirements of
all applicable laws or regulatory bodies; (ix) applicable laws regulating the
ownership, operation or licensure of a residential care facility or business, or
assets used in connection therewith, including such applicable laws relating to
licenses, approvals, certificates, certificates of need, permits, consents,
authorizations and variances required for the management or operation of skilled
nursing facilities, Residential Care Facilities for the Elderly, assisted living
facilities, independent living facilities and memory care facilities; (x)
applicable laws relating to the provision of management or administrative
services in connection with the practice of a health care profession, employment
of professionals by non-professionals, professional fee splitting, patient
brokering, patient or program charges, claims submission, record retention,
certificates of need, certificates of operations and authority; (xi) applicable
laws with respect to financial relationships between referral sources and
referral recipients, including, but not limited to the federal physician
self-referral statute (Stark Law) (42 U.S.C. 1395nn et. seq.) and the
regulations promulgated thereunder; and (xii) life safety codes. The term
“Governmental Authority” shall mean any federal, state or local government or
other political subdivision thereof, including any Person exercising executive,
legislative, judicial, regulatory or administrative governmental powers or
functions, in each case to the extent the same has jurisdiction over the Person
or Property in question, including, without limitation, DSS.
(c)    To Seller’s knowledge, no Resident fees are paid to either Seller by any
Third Party Payor program reimbursement. Seller makes no representation or
warranty herein with respect to any governmental assistance or Third Party Payor
program that may make any payment to any resident or such resident’s family (and
not to either Seller). To Seller’s knowledge, neither Seller has received
written notice that any action, proceeding, or


24

--------------------------------------------------------------------------------




investigation in connection with any Third Party Payor program is pending or
threatened against either Seller or any of their Affiliates in connection with
the Community. Neither Seller has applied for or received a waiver from any
applicable regulations relating to the Property, the Community or its
operations. Existing Owner and/or Existing Operator maintain all insurance,
including, without limitation, professional liability insurance required in
connection with all Licenses for the Property. The term “Third Party Payor”
shall mean any Government Sponsored Health Care Program, insurer, health benefit
plan, health maintenance organization, preferred provider organization,
employer-sponsored health plan, multi-employer welfare trust, or any other
managed care program or third party payor, including any fiscal intermediary or
contractor of any of the foregoing, to beneficiaries of which any Property
provides goods or services. The term “Government Sponsored Health Care Program”
shall mean any plan or program providing health care benefits, whether directly
through insurance or otherwise, that is funded directly, in whole or part, by a
Governmental Authority, whether pursuant to one or more contracts with the
applicable Governmental Authority or otherwise, including Medicare, state
Medicaid programs, the TRICARE program, Medicare Advantage and managed Medicaid.
(d)    To Seller’s knowledge, with respect to the Community, except for the
matters set forth on the Disclosure Schedule, there are no threatened in writing
or pending proceedings by any Governmental Authority or written notices thereof
received by either Seller that are reasonably likely (i) to have a material
adverse impact on either Seller’s ability to accept and/or retain Residents or
operate the Community for its current use or result in the imposition of a lower
rate certification or a lower reimbursement rate for services rendered to
eligible patients or residents, or (ii) to materially modify, limit or result in
the transfer, suspension, revocation or imposition of probationary use of any of
the material Licenses.
(e)    True, correct and complete copies (redacted to the extent required to
comply with applicable privacy laws and regulations) of all Licensing Surveys
for the last three (3) years which are currently in either Seller’s possession
or control have been delivered or made available to Buyer. The term “Licensing
Surveys” shall mean all survey reports, waivers of deficiencies, plans of
correction, and any other investigation reports issued by the applicable
Governmental Authority with respect to the Real Property in respect of any
Licenses.
7.1.27    Bankruptcy; Insolvency. Neither Seller has filed or been the subject
of any filing of a petition seeking or consenting to reorganization or relief as
debtor under any applicable federal or state law relating to bankruptcy,
insolvency or other relief for debtors, suffered the appointment of a receiver
to take possession of all, or substantially all, of its assets, suffered the
attachment or other judicial seizure of all, or substantially all, of its
assets, made any general assignment for the benefit of its creditors, admitted
in writing its inability to pay its debts generally as they come due, nor made
an offer of settlement, extension or composition to its creditors generally, nor
taken any action in furtherance of any of the foregoing. Neither Seller has
concealed assets from any creditor nor entered into any transaction with the
intent to hinder, delay or defraud creditors of either Seller or the creditors
of any other person or entity. Each Seller is not, and as a result of the
transactions contemplated by this Agreement will not be rendered, insolvent,
undercapitalized, or unable to pay its debts as they become due.


25

--------------------------------------------------------------------------------




7.1.28    Assessments. There are no outstanding or unpaid fees, assessments or
other charges authorized by any reciprocal construction, easement, operating or
similar agreement affecting the Property and from the declarant, architectural
committee and/or association, as applicable, under any declaration of covenants,
conditions or restrictions affecting the Property, all such agreements and
declarations being referred to herein as an “REA”, which are or could become a
lien or encumbrance on or against the Property or an obligation of the owner of
the Property. All Improvements constructed on the Property, including without
limitation all buildings, landscaping, parking, screening, signs and
illumination, and all alterations and additions thereto, and all plans and
specifications therefor, are in compliance with the requirements of any
applicable REA, including without limitation all height, use, setback and design
restrictions, and have received all necessary approvals under any applicable
REA. To Seller’s knowledge, there exists no default or event which, with the
giving of notice or the passage of time, or both, would constitute a default by
Seller or any and all such parties to REAs (the “REA Parties”).
7.2    Definition of “Seller’s knowledge”; Survival. As used in this Agreement,
the phrases “Seller’s knowledge” or “to the knowledge of Seller” means the
actual knowledge of Mounir Kardosh and the Executive Director and/or
Administrator of the Community, based upon a reasonable duty of inquiry and
investigation (which shall include inquiry of the maintenance staff of the
Community), which individuals are the persons who would, in the ordinary course
of their responsibilities as employees or agents of Seller, receive notice from
other agents or employees of Seller or from other persons or entities of any of
the matters described in the representations and warranties in this Agreement
which are limited by the knowledge of Seller. The foregoing representations and
warranties of Seller are made by Seller as of the date hereof and again as of
the Closing Date, shall survive the Closing for a period of eighteen (18) months
(the “Survival Period”) and shall not be merged as of the Closing Date
hereunder. The Survival Period shall not apply to or otherwise limit Seller’s
obligations hereunder with respect to any liability of Seller arising under
Section 13.4.3(b) or Section 13.4.3(d) of this Agreement and/or Seller breach
resulting from fraud, intentional misrepresentation or willful misconduct.
7.3    Post-Closing Escrow. In addition, during the period commencing on the
Closing Date and ending on the one year anniversary of the Closing Date (or, in
the event that any claim, action or suit is then pending by Buyer against Seller
for a breach of a then-surviving representation, warranty or post-Closing
covenant or indemnity of Seller (a “Post-Closing Claim”), until the final,
non-appealable resolution of such Post-Closing Claim) (the “Holdback Period”),
Existing Owner shall maintain funds (the “Post-Closing Escrow Funds”) in the
amount of Two Million Dollars ($2,000,000) in the Holdback Escrow in accordance
with the Holdback Escrow Agreement. The Post-Closing Escrow Funds shall be
disbursed for amounts due to Buyer and/or its assignees from Existing Owner
and/or the Other Existing Owners pursuant to this Agreement and/or the Other
Property Purchase Agreements. The Parties acknowledge and agree that the amount
of the Post-Closing Escrow Funds is an aggregate amount to be for the benefit of
Buyer and its assignees in accordance with both this Agreement and the Other
Property Purchase Agreements. In addition to the Holdback Escrow, Guarantor has
agreed to provide the Purchase Agreement Guaranty. The execution and delivery to
Buyer of the Purchase Agreement Guaranty shall not be deemed to limit any rights
of Buyer under the Holdback Escrow Agreement and the execution and delivery to
Buyer of the Holdback Escrow Agreement shall not be deemed to limit any rights
of Buyer under the Guaranty; provided, however, that so


26

--------------------------------------------------------------------------------




long as the same does not prejudice or limit any rights of Buyer in connection
with its rights under the Guaranty, Buyer agrees to pursue any Post-Closing
Claim under the Holdback Escrow Agreement prior to pursuing such Post-Closing
Claim against Guarantor. The provisions of this Section 7.3 shall survive the
Closing for the Holdback Period. Any breach of a representation or warranty that
occurs prior to Closing of which Buyer had actual knowledge shall be solely
governed by Section 13.1.
7.4    As-is, where-is and with all faults. Except as specifically stated in
this Agreement or in any document or instrument executed by either Seller
pursuant to this Agreement (collectively, “Specific Seller Representations”),
Seller is not making nor shall be deemed to have made any representation or
warranty of any kind or nature as to the Property or the transactions
contemplated in this Agreement, including, without limitation, (i) the financial
status of the Property, including, without limitation, the income to be derived
therefrom, (ii) the value, nature, quality, physical or environmental condition,
safety or any other aspect of the Property or the Property’s compliance with
applicable laws, ordinances, rules and regulations, including, without
limitation, zoning ordinances, building codes and environmental, hazardous
material and endangered species statutes, (iii) the accuracy or thoroughness of
any information or data provided to Buyer by either Seller but prepared by third
parties, (iv) the development potential of all or any part of the Property, or
(v) any other matter relating to the condition of the Property. Except for the
Specific Seller Representations, in the event the Closing occurs the Property
will be sold to Buyer in its “AS IS” and “WHERE IS” condition. Buyer
acknowledges and agrees that Buyer shall rely upon Buyer’s own due diligence and
the Specific Seller Representations in determining whether the Property is
suitable for purchase by Buyer. Upon Closing Buyer will be deemed to acknowledge
that Buyer has been given a reasonable opportunity to inspect and investigate
the Property and all aspects relating thereto, either independently or through
agents of Buyer’s choosing, and that Buyer is acquiring the Property based
exclusively upon Buyer’s own investigations and inspections thereof and the
Specific Seller Representations. Notwithstanding anything to the contrary
contained herein, this paragraph does not limit or affect in any way any
indemnification provision contained in this Agreement or in any document or
instrument executed by either Seller pursuant to this Agreement, nor shall this
paragraph constitute a waiver or release of any right of reimbursement,
indemnity or contribution from either Seller which Buyer may have in connection
with any liability, claim or cause of action asserted by a governmental agency
or other third party arising out of or in connection with any condition of the
Property as it existed at or prior to the Closing Date. If any claim or
liability is asserted by any governmental agency or other third party related to
the condition of the Property as it existed at or prior to the Closing Date,
Buyer shall be free to assert any and all claims and liabilities against either
Seller arising out of such claim or liability being asserted by such
governmental agency or other third party.
7.5    Covenants of Seller. Each Seller (as applicable) hereby covenants from
and after the Effective Date and through the Closing Date as follows:
7.5.1    Seller Insurance. To cause to be in force fire and extended coverage
insurance upon the Property, and public liability insurance with respect to
damage or injury to persons or property occurring on the Property in at least
such amounts, and with the same deductibles, as are maintained by either Seller
on the date hereof.


27

--------------------------------------------------------------------------------




7.5.2    Maintenance. To maintain any building constituting an Improvement on
the Property in the same physical condition as it was at the date of Buyer’s
inspection, reasonable wear and tear excepted, and to perform all normal
maintenance from and after the Effective Date in the same fashion as prior to
the Effective Date.
7.5.3    Leasing. To not enter into any new Non-Residency Lease with respect to
the Property, without Buyer’s prior written consent. The exercise of a mandatory
renewal option, shall not be considered a new Lease. Neither Seller shall,
subsequent to the expiration of the Due Diligence Period, without Buyer’s prior
written consent, (a) enter into any new Residency Agreement for a unit with a
first-time Resident unless the Residency Agreement is for a period of no more
than one year and has an effective rental rate consistent with such Seller’s
current practice; or (b) enter into, amend, renew or extend any Residency
Agreement with an existing Resident unless the residency agreement is for a
period of not more than one year and has an effective rental rate for the
amended, renewal or extension term consistent with such Seller’s current
practice; (c) terminate any Residency Agreement except by reason of a default by
the Resident thereunder or by reason of the provisions contained in the
Residency Agreement, or (d) enter into, modify or amend any Leases that are not
Residency Agreements. In addition, promptly after the Buyer deposits the
Additional Deposit with Escrow Agent, so long as this Agreement has not
terminated, the applicable Seller shall deliver to each Resident a letter (the
“Resident Notice”), in a form approved by Buyer, duly executed by Seller (and,
to the extent requested by Buyer, either counter-signed by Buyer or attaching an
additional letter from Buyer that is reasonably acceptable to such Seller),
advising Residents of the change in property management and change in ownership
of the Property that will occur at the Closing.
7.5.4    Liens. To not sell, assign, or convey any right, title, or interest
whatsoever in or to the Property, or create or permit to attach any lien,
security interest, easement, encumbrance, charge, or condition affecting the
Property (other than the Permitted Exceptions).
7.5.5    Agreements. To not, without Buyer’s written approval (a) amend, modify,
renew, extend or waive any right under any Service Contract, or (b) enter into
any service, operating or maintenance agreement affecting the Property that
would survive the Closing except for such agreements that may be cancelled or
terminated by such Seller, without penalty, by notice of thirty (30) days or
less.
7.5.6    Obligations. To fully and timely comply with all obligations to be
performed by it under all of the Leases, Service Contracts, Permits, Warranties,
licenses, approvals and laws, regulations and orders applicable to the Property.
7.5.7    Notices. To provide Buyer with copies of (a) any default letters sent
to or received from Residents or Tenants, and (b) any copies of correspondence
received from a Resident or Tenant that it is discontinuing operations at the
Property or seeking to re-negotiate its lease, and (c) notices of bankruptcy
filings received with respect to any Resident or Tenant.
7.5.8    Operations. To operate the Property from and after the date hereof in
substantially the same manner as prior thereto. Seller will also maintain all


28

--------------------------------------------------------------------------------




inventories of goods and products used in the operation of the Facility,
including without limitation, food, medications, linens, and cleaning supplies,
consistent with its past practice and in the ordinary course of business.
7.5.9    Terminated Contracts. To terminate the Terminated Contracts as of the
Closing Date.
7.5.10    Operating License. Seller will operate the Community diligently, and
only in the ordinary course of business and to maintain its operating license in
good standing through the Closing. From and after the date hereof until the
earlier of the Closing or the termination of this Agreement pursuant to the
terms hereunder, neither Seller shall, except as consented to by Buyer (which
consent shall not be unreasonably withheld, conditioned or delayed), apply for
or obtain any additional operating license (or modify the scope of any existing
operating license) for the provision of nursing, residential care facility for
the elderly, assisted living, congregate care or other health care services at
the Community (including any beds or units at the Community), except in the
ordinary course of business.
7.5.11    Required Government Approvals. Each Seller shall cooperate with Buyer
and do all things reasonably practicable such that the parties shall obtain all
of the regulatory approvals and licenses of Governmental Authorities as are
necessary or advisable as a condition to the sale, transfer and conveyance of
the Property by each Seller to Buyer and the continued current use and operation
of the Community from and after Closing, including, without limitation, at such
time as required by the applicable Governmental Authority, (i) obtaining such
consents, approvals and permits from Governmental Authorities; and (ii) filing
and submitting such petitions, notices, applications and informational filings,
which shall, if applicable, include Forms LIC 200 and HS 200 and any other
required forms (collectively, the “Required Governmental Approvals”); provided,
however, that, neither Seller nor Buyer nor any of their affiliates, shall be
required to make payments or incur any other liability to pursue or secure any
such Required Governmental Approvals beyond any required application fees
incurred in connection with obtaining such Required Governmental Approvals
(which application fees shall be Buyer’s responsibility). Each Seller further
agrees to assist Buyer in any post-Closing transition with respect to the
Required Government Approvals for a period up to sixty (60) days after the wind
up of the Interim Structure.
7.5.12    Personal Property Schedule. Seller shall provide to Buyer within
thirty (30) days of the Effective Date, a schedule of Personal Property.
7.5.13    Seller Change Notices. Seller shall give written notice to Buyer
within five (5) business days if any representation or warranty of either Seller
becomes untrue or incorrect prior to Closing (a “Seller Change Notice”). To be
effective any Seller Change Notice must specify the representation or warranty
that is being modified and include an update representation or warranty that is
accurate. In the event Seller delivers a Seller Change Notice, Buyer may, within
five (5) business days after Buyer’s receipt of the Seller Change Notice, either
waive in writing any such matter or circumstance which is the subject of such
Seller Change Notice, or deliver written notice to Seller of Buyer’s objection
to such matter (a “Buyer Objection Notice”). If Buyer fails to deliver either
such written waiver or a Buyer Objection Notice to Seller within said five (5)
business days, Buyer shall be deemed to have delivered a


29

--------------------------------------------------------------------------------




Buyer Objection Notice with respect to such matter in its entirety. If Buyer
delivers or is deemed to have delivered a Buyer Objection Notice, Seller shall
have the right, but not the obligation, to cure or remedy such matter or
circumstance to Buyer’s satisfaction, in Buyer’s sole and absolute discretion,
within five (5) business days after Seller’s receipt or deemed receipt of the
Buyer Objection Notice. If Seller fails to cure or remedy such matter within
said five (5) business days, Buyer may, within two (2) business days after the
expiration of said five (5) business day cure period, either waive in writing
any such matter or circumstance which is the subject of such Seller Change
Notice or deliver written notice to Seller of Buyer’s election to terminate this
Agreement. If Buyer fails to deliver either such written waiver or such written
notice of termination to Seller within said two (2) business days, Buyer shall
be deemed to have delivered written notice of Buyer’s election to terminate this
Agreement. In the event Buyer delivers or is deemed to have delivered written
notice of election to terminate this Agreement, subject to the provisions of
Section 7, (A) all obligations of Buyer and Seller hereunder (except the
provisions of this Agreement which recite that they survive termination) shall
terminate and be of no further force or effect, (B) the Deposit shall be
returned to Buyer and (C) if such representation or warranty was modified due to
(i) any representation or warranty not being true when made as of the date of
this Agreement, or (ii) a representation becoming untrue as a result of a breach
of this Agreement by either Seller, Existing Owner shall reimburse Buyer for all
costs incurred by Buyer in connection with the negotiation of this Agreement and
due diligence of the Property (including legal fees). If necessary, the Closing
Date shall be automatically extended for the period of time needed to implement
the provisions of this paragraph and allow for an orderly closing thereafter if
this Agreement is not terminated. If, in either such event, Buyer does not
exercise such right to terminate this Agreement and the Closing occurs, then at
the Closing Buyer shall be deemed to have accepted the modified representation
and warranty of Seller set forth in the Seller Change Notice.
The provisions of this Section 7 shall survive the Closing.
8.    Buyer Representations and Warranties. Buyer hereby represents and warrants
to Seller as of the date hereof that:
8.1    Organization and Authorization. Buyer is a limited liability company duly
organized and validly existing under the laws of the State of Delaware. Buyer
has full power and authority to enter into this Agreement, to perform this
Agreement and to consummate the transactions contemplated hereby. This Agreement
is a legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
affecting the rights of creditors generally.
8.2    No Conflicting Agreements. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by Buyer have been duly and
validly authorized by all necessary action on the part of Buyer and all required
consents and approvals have been duly obtained and will not result in a breach
of any of the terms or provisions of, or constitute a default under, any
indenture, agreement or instrument to which Buyer is a Party or otherwise bound.


30

--------------------------------------------------------------------------------




8.3    Patriot Act Compliance. To the extent applicable to Buyer, Buyer has
complied in all material respects with the Patriot Act and the regulations
promulgated thereunder, and the rules and regulations administered by OFAC, to
the extent such Laws are applicable to Buyer. Buyer is not included on the List
of Specially Designated Nationals and Blocked Persons maintained by the OFAC, or
is a resident in, or organized or chartered under the laws of (A) a jurisdiction
that has been designated by the U.S. Secretary of the Treasury under Section 311
or 312 of the Patriot Act as warranting special measures due to money laundering
concerns, or (B) any foreign country that has been designated as non-cooperative
with international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur.
9.    Conditions Precedent to Closing; Status of Employees at Closing.
9.1    Conditions Precedent. The obligation of Buyer to purchase the Property
pursuant to this Agreement shall, at the option of Buyer, be subject to the
fulfillment, on or before the Closing Date, of all of the conditions set forth
in this Section 9.1 (“Buyer’s Closing Conditions”), any or all of which may be
waived by Buyer in its sole and absolute discretion:
9.1.1    Representations, Warranties and Covenants. All of the representations
and warranties of Seller set forth in this Agreement shall be true and correct
as of the date hereof and as of the Closing Date, and Seller shall have fully
complied with all of Seller’s duties and obligations contained in this
Agreement.
9.1.2    Title. There shall be no change in the matters reflected in the Title
Documents, and there shall not exist any encumbrance or Title Defect affecting
the Property not described in the Title Documents except for the Permitted
Exceptions or matters to be satisfied as of the Closing Date.
9.1.3    Title Policy. On the Closing Date, the Title Company shall be
unconditionally obligated and prepared, subject to the payment of the applicable
title insurance premium and other related charges, to issue to Buyer the Title
Policy in accordance with the requirements of Section 3.2.
9.1.4    Management Agreements and Employees; Terminated Agreements. Any
management agreement or leasing agreement affecting any Community or Terminated
Contract shall be terminated by the applicable Seller and any and all
termination fees incurred as a result thereof shall be the sole obligation of
such Seller. Existing Operator shall have terminated all Hired Employees as of
the Closing Date. As of the Closing Date, there will be no filed complaint or
lawsuit filed by or with respect to any Community Employee pending against
either Seller or otherwise affecting the Property with respect to violation of
any federal, state or local Law relating to employment matters that, either
individually or in the aggregate, would reasonably be expected to materially and
adversely affect the ability of either Seller, as applicable (or, following the
Closing, Buyer) to own or operate the Community or to continue to conduct the
business currently conducted at the Community, or the ability of Seller to
consummate the transactions contemplated hereby.


31

--------------------------------------------------------------------------------




9.1.5    Zoning. There shall be no change in the zoning classification or the
zoning ordinances or regulations affecting the Property from that existing as of
the conclusion of the Due Diligence Period.
9.1.6    Adverse Actions. Except as disclosed in the Due Diligence Items, on the
Closing Date, no action or proceeding shall have been instituted or be
threatened before any court or governmental authority (a) that relates to the
Property and affects the Property after the Closing Date, or (b) that seeks to
restrain or prohibit, or to obtain substantial damages in respect of, or which
is related to or arises out of, this Agreement or the consummation of the
transactions contemplated herein, unless the applicable Seller has demonstrated,
to Buyer’s reasonable satisfaction, that any costs and liabilities to be
incurred in connection with such matters are fully covered by the applicable
Seller’s insurance (subject to commercially reasonable deductibles paid by the
applicable Seller) and the applicable Seller provides a written commitment to
assign all proceeds therefrom to Buyer and add Buyer as an additional insured
party under such insurance policy.
9.1.7    Bankruptcy. As of the Closing Date, neither Seller shall have commenced
(within the meaning of any Bankruptcy Law) a voluntary case, nor shall there
have been commenced against either Seller an involuntary case, nor shall either
Seller have consented to the appointment of a Custodian of it or for all or any
substantial part of its property, nor shall a court of competent jurisdiction
have entered an order or decree under any Bankruptcy Law that is for relief
against either Seller in an involuntary case or appoints a Custodian of either
Seller for all or any substantial part of its property. The term “Bankruptcy
Law” means Title 11, U.S. Code, or any similar state law for the relief of
debtors. The term “Custodian” means any receiver, trustee, assignee, liquidator
or similar official under any Bankruptcy Law.
9.1.8    Warranties. Each Seller, as applicable, shall have caused all
warranties and guaranties from manufacturers, contractors, subcontractors,
suppliers and installers to be assigned to Buyer effective as of the Closing
Date.
9.1.9    Releases of Liens. With respect to each mortgage or deed of trust
encumbering the Real Property, the Title Company shall have received, or shall
have made satisfactory arrangements to receive post-funding, a duly executed and
notarized release of lien to be recorded in the real property of the county
where the Property is located.
9.1.10    Required Governmental Approvals and Other Consents. All Required
Governmental Approvals (including approval of the Interim Structure Documents
and the parties thereto) for the Property shall have been obtained and shall be
in full force and effect.
9.1.11    ERISA. Buyer shall be satisfied that its acquisition of the Property
will not cause any violation by Buyer or its members of the requirements of
ERISA.
9.1.12    Gross Revenues; Occupancy. Buyer shall be satisfied that the gross
revenues and occupancy disclosed by the certified rent roll delivered by Seller
at Closing


32

--------------------------------------------------------------------------------




pursuant to Section 6.3.6 of this Agreement are not materially different from
the gross revenues and occupancy disclosed by the Rent Roll delivered during Due
Diligence.
9.1.13    Estoppel Certificates. Buyer’s review and approval of estoppel
certificates covering all rentable space within the Property. Seller shall use
good faith efforts to obtain and deliver to Buyer Tenant estoppel certificates
from any and all Tenants occupying any portion of the Property stating as of the
date delivered (1) neither Seller nor the Tenant is in default under the Lease
except for the defaults specified in the estoppel certificate, (2) the date
through which rent under the Lease has been paid, (3) the documents constituting
the Lease and that the Lease is in full force and effect and has not been
supplemented or amended except as set forth in such Lease documents, and (4) the
amount of the security deposit (if any) held by either Seller for such Tenant
(as modified to address specific reasonable concerns arising as a result of
Buyer’s review of the Leases).
9.1.14    REA Estoppel Certificates. Buyer’s review and approval of estoppel
certificates from all parties to or owners of property subject to any REAs.
Seller shall use good faith efforts to obtain and deliver to Buyer REA estoppel
certificates in form and substance satisfactory to Buyer from any REA Party. For
any REA Party that Seller is not able to deliver an REA estoppel certificate,
Existing Owner shall execute and deliver to Buyer Existing Owner’s own estoppel
certificate covering the information which would otherwise have been included in
that REA Party’s estoppel certificate; provided, however, that Buyer shall not
be obligated to accept or approve any estoppel executed by Existing Owner if
Buyer has reason to believe any statement contained therein would be disputed or
denied by the applicable REA Party. Said certificates shall be delivered at
least five (5) business days prior to the Closing and shall be dated no earlier
than fifteen (15) business days prior to the Closing Date.
9.1.15    Lender Estoppel Certificates and SNDAs. Any estoppel certificates or
subordination, nondisturbance and attornment agreements from the Tenants
required by the applicable lender in connection with any new mortgage financing
for the Property on current, commercially customary terms.
9.1.16    Financing. Buyer shall have obtained financing (which may include
funds from an institutional lender, investor, joint venture partner, landlord
and/or another capital source) (the “Financing”) reasonably acceptable to Buyer
to consummate the Closing.
9.1.17    Other Properties. Buyer and the “Other Sellers” (as defined herein)
shall concurrently close on the purchase and sale of each of the “Other
Properties” (as defined herein) pursuant to the terms and conditions of the
Other Property Purchase Agreements. For purposes of this Agreement, (1) the
“Other Property Purchase Agreements” shall mean those certain purchase and sale
agreements by and between Buyer and/or its affiliates and each “Other Seller”;
(2) the “Other Sellers” shall mean the Other Existing Owners and the Other
Existing Operators; (3) the “Other Existing Owners” shall mean (i) Napa Skilled
Nursing Center, LLC, a California limited liability company, (ii) Nazareth Agua
Caliente Villa, LLC, a California limited liability company, (iii) Nazareth
Classic Care Community, LLC, a California limited liability company, (iv)
Nazareth Classic Care of Fairfield, LLC, a California limited liability company,
(v) Nazareth Park Place, Inc., a California limited liability company,


33

--------------------------------------------------------------------------------




(vi) intentionally omitted, and (vii) Nazareth Vista, LLC, a California limited
liability company; (4) the “Other Existing Operators” shall mean (i) Nazareth
Classic Care of Napa, Inc., a California S corporation, (ii) Nazareth Agua
Caliente Villa, Inc., a California S corporation, (iii) Nazareth Classic Care
Community, Inc., a California S corporation, (iv) Nazareth Classic Care of
Fairfield, Inc., a California S corporation, (v) Nazareth Park Place, Inc., a
California S corporation, and (vi) intentionally omitted; and (5) the “Other
Properties” shall mean (i) Nazareth Classic Care Napa in Napa, California, (ii)
Nazareth Agua Caliente Retirement Community in Sonoma, California, (iii)
Nazareth Classic Care Menlo Park in Menlo Park, California, (iv) Nazareth
Classic Care Fairfield in Fairfield, California, (v) Nazareth Park Place
Sacramento in Sacramento, California, (vi) intentionally omitted, and (vii)
Nazareth Vista in Belmont, California.
9.1.18    Interim Structure. The Interim Structure and the Interim Structure
Documents have been agreed to by Buyer and Seller prior to the date hereof. As
of the Closing Date, Buyer and Seller shall have procured all governmental
approvals required to implement the Interim Structure and the Interim Structure
Documents shall be executed as of the Closing Date (as the same may be
extended).
9.1.19    Operating Lease. The Community is currently leased from Existing Owner
to Existing Operator pursuant to that certain Nazareth Rose Garden of Napa (as
amended from time to time, the “Operating Lease”) dated November 25, 2008
between Existing Owner, as lessor, and Existing Operator, as lessee. The
Operating Lease shall be terminated by Existing Owner and Existing Operator and
any and all termination fees incurred as a result thereof shall be the sole
obligation of Seller.
9.2    Employees
9.2.1    Existing Owner does not have any employees. All employees are employees
of Existing Operator (“Community Employees”). Seller has provided Buyer with a
complete and accurate list of Community Employees by position and the annual
salary, benefit entitlements (if any) and other compensation payable to each
Community Employee. All of the Community Employees are at-will, common law
employees of Existing Operator.
9.2.2    Existing Operator shall terminate all employees employed at the
Community (including without limitation the Executive Director of the Community)
effective as of the Closing Date and take such other action as may be required
by any applicable laws, rules, regulations and orders so that Buyer shall have
no liability for any matter concerning any employee which accrued and relates to
the period occurring prior to Closing, except for accrued vacation, sick time
and other accrued paid time off which is set forth on Schedule 9.2.2 (“Accrued
Employee Benefits”) related to Hired Employees, if any, with respect to which
Buyer receives a credit in accordance with the provisions of Section 6.8.1(f)
hereof, and the transactions contemplated by this Agreement shall not result in
the payment to or accelerate any payment to any Community Employees. Buyer or
Buyer’s property manager shall make offers to hire a sufficient number of
Community Employees as Hired Employees such that Existing Operator’s termination
pursuant to the first sentence of this Section 9.2.2 does not trigger WARN Act
liability. Neither Seller shall have any liability for any matter concerning any
employee which both accrued after Closing and relates solely to a period
occurring from and


34

--------------------------------------------------------------------------------




after Closing. With respect to all Hired Employees, Existing Operator shall
maintain the Hired Employee Closing Month-Insurance Benefits, and the cost
thereof shall be prorated in accordance with Section 6.8.1(f) hereof.
9.2.3    Notwithstanding any provision hereof to the contrary, Buyer shall have
the right to meet with the executive director, accountant/bookkeeper,
marketing/sales director or any other department director of the Community at
any reasonable time after the Effective Date of this Agreement to discuss
operational and other issues concerning the Community (but not employment
arrangements or offers of employment until after the expiration of the Due
Diligence Period) and to review the Community’s books and records. In addition,
from and after the expiration of the Due Diligence Period, Buyer (and its
prospective property manager) may meet with any employee of the Community to
discuss employment arrangements and operational and other issues concerning the
Community with any employee and Buyer’s property manager may, but shall have no
obligation to, make offers of employment to any employee contingent upon Closing
occurring hereunder and otherwise upon such terms and conditions of employment,
compensation and benefits as Buyer or Buyer’s property manager may determine in
its sole discretion. Additionally, Buyer shall have the right to conduct on-site
“onboarding” meetings with employees at least thirty (30) days prior to the date
that any Hired Employees would commence employment with Buyer and, at or in
connection with such “onboarding” meetings, Buyer shall be permitted to
distribute to such employees a form to be executed by such employees which
addresses matters determined by Buyer, including but not limited to consent of
employees to the transfer of employee employment files (personnel, medical,
etc.) maintained by such employees’ current employer to Buyer or Buyer’s
property manager and subsequent retention of such files by Buyer or Buyer’s
property manager; provided, however, that each such employee shall have the
option of declining to sign such form. To the extent permitted by Law, such
files shall be provided to Buyer’s property manager at Closing.
9.2.4    Intentionally omitted.
9.2.5    Schedule 9.2.5 lists each Seller Employee Benefit Plan in which any
Community Employee participates. Seller has delivered to Buyer a complete and
accurate copy of each Seller Employee Benefit Plan. Neither Seller has any
current liability, contingent or otherwise under Title IV of ERISA. Within the
six (6) years preceding the Closing Date, neither Seller (nor any ERISA
Affiliate of either Seller) has been a party to, or made any contributions to,
any “multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA, or
any plan subject to Title IV of ERISA or Section 412 of the Code. “Seller
Employee Benefit Plan” means any employee benefit plan, as defined in Section
3(3) of ERISA, or any other material benefit arrangement (including any
employment or consulting agreement, any arrangement providing for insurance
coverage or workers’ compensation benefits, any incentive or deferred bonus
arrangement, any arrangement providing termination allowance, severance pay,
salary continuation for disability or other leave of absence, supplemental
unemployment benefits, lay-off, reduction in force or similar benefits, any
stock option or equity compensation plan, any deferred compensation plan, any
compensation policy or practice (including, without limitation sick and vacation
pay policies or practices), any educational assistance arrangements or policies,
any plan governed by Section 125 of the Code, any fringe benefit (including,
without limitation, company cars) and any change of control arrangements or
policies) that is


35

--------------------------------------------------------------------------------




sponsored or contributed to by either Seller or by an ERISA Affiliate of either
Seller (or that has been maintained by such Person within the preceding six (6)
years) covering Community Employees or former employees of either Seller (but
only with respect to the Community Employees or former employees at the
Community) or any of their ERISA Affiliates. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended. “ERISA Affiliate” means any
person and/or such person’s subsidiaries or Affiliates or any trade or business
(whether or not incorporated) that is under common control with such person or
such person’s subsidiaries or Affiliates or that is treated as a single employer
with such person or such person’s subsidiaries or Affiliates under Section
414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA.
9.2.6    Each Seller agrees to comply with the non-compete provisions set forth
in the Non-Compete Agreement attached hereto as Exhibit E.
9.2.7    The provisions of this Section 9.2 shall survive the Closing or earlier
termination of this Agreement.
9.2.8    Buyer and each Seller agree to comply with the Standard Procedure
described in Section 4 of Revenue Procedure 2004-53, 2004 2 C.B. 320 (the
“Standard Procedure”). Existing Operator shall, in accordance with Revenue
Procedure 2004-53, assume all responsibility for preparing and filing Form W-2,
Wage and Tax Statements; Form W-3, Transmittal of Income and Tax Statements;
Form 941, Employer’s Quarterly Federal Tax Returns; Form W-4, Employee’s
Withholding Allowance Certificates; and Form W-5, Earned Income Credit Advance
Payment Certificates (collectively, the “Employee Withholding Documents”) with
regard to wages and other compensation paid to Hired Employees through the
Closing Date . Buyer shall assume all responsibility for preparing and filing
the Employee Withholding Documents with regard to wages and other compensation
paid to Hired Employees from and after the Closing Date. Buyer and each Seller
shall cooperate in good faith to the extent necessary to permit each of them to
comply with the Standard Procedure.
10.    Damage or Destruction. In the event that the Property should be damaged
or destroyed by fire or any other casualty prior to the Closing Date, then
Seller shall promptly provide Buyer with written notice of such casualty. If the
cost of repairing such damage, as estimated by an architect or contractor
retained pursuant to the mutual agreement of the Parties (the “Cost of
Repairs”), is (a) less than Two Hundred Thousand Dollars ($200,000), then the
Closing shall proceed as scheduled and (i) Seller shall cause all collected
insurance proceeds, plus the cash amount of all associated deductibles, to be
paid over to Buyer (or credited against the Purchase Price) at Closing,
(ii) Seller shall assign to Buyer all right, title and interest in and to all
claims and proceeds Seller may have with respect to all policies of insurance
relating to the Property at Closing, and (iii) Seller shall pay over to Buyer
all insurance proceeds collected after the Closing by Seller promptly upon
receipt thereof; or (b) greater than Two Hundred Thousand Dollars ($200,000),
then Buyer may in its discretion either (i) elect to terminate this Agreement in
its entirety, in which case the Deposit shall be returned to Buyer without any
further action required from either Party, Buyer and Seller shall each be liable
for one-half of any escrow fees or charges and neither Party shall have any
further obligation to the other, or (ii) proceed as scheduled and (x) Seller
shall cause all collected insurance proceeds, plus the cash amount of all


36

--------------------------------------------------------------------------------




associated deductibles, to be paid over to Buyer (or credited against the
Purchase Price) at Closing, (y) Seller shall assign to Buyer all right, title
and interest in and to all claims and proceeds Seller may have with respect to
all policies of insurance relating to the Property at Closing, and (z) Seller
shall pay over to Buyer all insurance proceeds collected after the Closing by
Seller promptly upon receipt thereof. In the event that the casualty is
uninsured, Buyer may terminate this Agreement in its entirety unless Buyer
receives a credit against the Purchase Price equal to the Cost of Repairs. The
foregoing notwithstanding, in the event any casualty results in the cancellation
of, or rental abatement under, any Lease, Buyer shall have the option to
terminate this Agreement without regard to the Cost of Repairs. Any notice
required to terminate this Agreement pursuant to this Section shall be delivered
no later than thirty (30) days following Buyer’s receipt of Seller’s notice of
such casualty. The provisions of this Section 10 shall survive the Closing.
11.    Eminent Domain. If, before the Closing Date, proceedings are commenced
for the taking by exercise of the power of eminent domain of all or a material
part of the Property which, as reasonably determined by Buyer, would render the
Property unacceptable to Buyer or unsuitable for Buyer’s intended use, Buyer
shall have the right, by giving written notice to Seller within sixty (60) days
after Seller gives notice of the commencement of such proceedings to Buyer, to
terminate this Agreement in its entirety, in which event this Agreement shall
automatically terminate, the Deposit shall be returned to Buyer without any
further action required from either Party, Buyer and Seller shall each be liable
for one-half of any escrow fees or charges and neither Party shall have any
continuing obligations hereunder. If, before the Closing Date, proceedings are
commenced for the taking by exercise of the power of eminent domain of less than
a material part of the Property, or if Buyer has the right to terminate this
Agreement pursuant to the preceding sentence but Buyer does not exercise such
right, then this Agreement shall remain in full force and effect and, on the
Closing Date, the condemnation award (or, if not theretofore received, the right
to receive such portion of the award) payable on account of the taking shall be
assigned, or paid to, Buyer. Seller shall give written notice to Buyer within
three (3) business days after Seller’s receiving notice of the commencement of
any proceedings for the taking by exercise of the power of eminent domain of all
or any part of the Property. The foregoing notwithstanding, in the event the
taking results in the cancellation of, or rent abatement under, any Lease, Buyer
shall have the option to terminate this Agreement. The provisions of this
Section 11 shall survive the Closing.
12.    Notices. All notices, demands, or other communications of any type given
by any Party hereunder, whether required by this Agreement or in any way related
to the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section 12. All notices shall be
in writing and delivered to the person to whom the notice is directed, either
(a) in person, (b) by United States Mail, as a registered or certified item,
return receipt requested, (c) by email, with confirmation of receipt or (d) by a
nationally recognized overnight delivery service. Notices transmitted to the
then designated email address of the Party intended to be given notice shall be
deemed received upon confirmation of receipt, notices sent by a nationally
recognized overnight delivery service shall be deemed received on the next
business day and notices delivered by certified or registered mail shall be
deemed delivered upon receipt. Notices shall be given to the following
addresses:


37

--------------------------------------------------------------------------------




Seller:
c/o Nazareth Enterprises, Inc.
800 S. B Street, Suite 100
San Mateo, California 94401
Attn: Mounir Kardosh
E-mail: mounir@nazarethenterprises.com
With a copy to:
MacInnis, Donner & Koplowitz
465 California Street, Suite 222
San Francisco, California 94104
Attn: Edward A. Koplowitz, Esq.
Email: Eakatt@aol.com
Buyer:
Colonial Oaks Senior Living Holdco, LLC
Attention: Carl Mittendorff
510 Bering, Ste. 210
Houston, Texas 77057
E-mail: Carlm@colonialoaks.org
With a copy to:
Cox, Castle & Nicholson LLP
Attention: Kevin Kinigstein, Esq.
2029 Century Park East, 21st Floor
Los Angeles, California 90067
Telephone: (310) 277-4222
E-mail: kkinigstein@coxcastle.com
If to Escrow Holder:
Chicago Title Insurance Company
712 Main Street Suite 2000E
Houston, TX 77002-3218
Telephone: (713) 238-9191
Facsimile: (713) 238-9190
E-mail: James.Erwin@fnf.com

13.    Remedies.
13.1    Seller Default. If either Seller defaults in performing any covenants or
agreements to be performed by either Seller under this Agreement or if either
Seller breaches any representations or warranties made by such Seller in this
Agreement (or if one of the Other Sellers defaults under or breaches the
applicable Other Property Purchase Agreement), following notice to Seller and
five (5) days thereafter during which period Seller may cure the default, Buyer
may, in its sole and absolute discretion, avail itself of any and all rights and
remedies available at law or in equity, including without limitation the right
to terminate this Agreement (and the Other Property Purchase Agreements) and
recover all damages proximately caused by the applicable Seller’s breach or
default and the right to continue this Agreement and the Other Property Purchase
Agreements pending Buyer’s action for specific performance and/or damages
hereunder, and no such remedy shall be deemed exclusive or to preclude the
pursuit of any other remedy. Any damages to which Buyer is entitled shall
include without limitation all due


38

--------------------------------------------------------------------------------




diligence costs, title, escrow, legal and inspection fees and any other expenses
incurred by Buyer in connection with the performance of its due diligence review
of the Property and the Other Property Purchase Agreements, including, without
limitation, environmental and engineering consultants’ fees and the fees
incurred in connection with the preparation and negotiation of this Agreement
and the Other Property Purchase Agreements, but shall exclude any consequential
or indirect damages except in the case of fraud or willful misconduct. The
foregoing notwithstanding, no right to cure shall extend the Closing.
[Remainder of page intentionally left blank.]


39

--------------------------------------------------------------------------------





13.2    Buyer Default. IN THE EVENT THE SALE OF THE PROPERTY IS NOT CONSUMMATED
SOLELY BECAUSE OF A DEFAULT UNDER THIS AGREEMENT OR THE OTHER PROPERTY PURCHASE
AGREEMENT ON THE PART OF BUYER FOLLOWING NOTICE TO BUYER AND FIVE (5) DAYS
THEREAFTER DURING WHICH PERIOD BUYER MAY CURE THE DEFAULT, SELLER MAY DECLARE
THIS AGREEMENT AND THE OTHER PROPERTY PURCHASE AGREEMENT TERMINATED, IN WHICH
CASE THE DEPOSIT SHALL BE PAID TO AND RETAINED BY SELLER AS LIQUIDATED DAMAGES.
THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT THE SALE OF
THE PROPERTY IS NOT CONSUMMATED SOLELY BECAUSE OF A DEFAULT BY BUYER, WOULD BE
EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. THEREFORE, BY PLACING THEIR
INITIALS BELOW, THE PARTIES ACKNOWLEDGE THAT THE DEPOSIT HAS BEEN AGREED UPON,
AFTER NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES AND
AS SELLER’S SOLE AND EXCLUSIVE REMEDY AGAINST BUYER, AT LAW OR IN EQUITY, IN THE
EVENT THE SALE OF THE PROPERTY IS NOT CONSUMMATED SOLELY BECAUSE OF A DEFAULT
UNDER THIS AGREEMENT ON THE PARTY OF BUYER AND EACH PARTY SHALL THEREUPON BE
RELIEVED OF ALL FURTHER OBLIGATIONS AND LIABILITIES, EXCEPT ANY WHICH SURVIVE
TERMINATION. SELLER HEREBY WAIVES ALL OTHER CLAIMS FOR DAMAGES OR RELIEF AT LAW
OR IN EQUITY (INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO SPECIFIC PERFORMANCE
THAT SELLER MAY HAVE PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1680, 3384, 3387
OR 3389, OR OTHERWISE).
INITIALS:
 
 
 
 
Existing Owner:
/s/ MK
 
Existing Operator:
/s/ MK
Buyer:
/s/ CFM
 
 
 

[Remainder of page intentionally left blank.]


40

--------------------------------------------------------------------------------





13.3    Default under Other Property Purchase Agreements. Any default by a party
under any of the Other Property Purchase Agreements shall be deemed to be an
immediate event of default by such party (or such affiliated party, as the case
may be) under this Agreement.
13.4    Indemnity; Seller Retained Liabilities. Each Seller and each Other
Seller shall jointly and severally reimburse, hold harmless, indemnify and
defend Buyer, its successors and assigns and their respective agents, employees,
officers, trustees, members and retirants and the Property and the Community
from and against any and all obligations, liabilities, claims, liens or
encumbrances, demands, losses, damages, causes of action, judgments, costs and
expenses asserted by third parties (including attorneys’ fees), whether direct,
contingent or consequential and no matter how arising (“Losses and Liabilities”)
in any way (i) related to the Property and/or the Community and arising or
occurring prior to the Closing, including for any Seller Retained Liabilities;
(ii) related to or arising from any act, conduct, omission, contract or
commitment of either Seller related to the Property or the Community Employees;
or (iii) resulting from any breach or inaccuracy of representation or warranty
or other breach or default by either Seller under this Agreement.
13.4.2    Except to the extent that the Losses and Liabilities arise directly or
indirectly, in whole or in part, from or out of a circumstance resulting from a
breach by either Seller of any of Seller’s representations or warranties, or
which have arisen out of any aspect of the Property or the Community, its
management or operations prior to Closing, Buyer shall reimburse, hold harmless,
indemnify and defend Seller, its successors and assigns and their respective
agents, employees, officers and partners, from and against any and all Losses
and Liabilities asserted by third parties in any way (i) related to the Property
or the Community and arising or occurring after the Closing; (ii) related to or
arising from any act, conduct, omission, contract or commitment of Buyer related
to the Property; or (iii) resulting from any breach or inaccuracy of
representation or warranty or other breach or default by Buyer under this
Agreement. In addition, in the event Buyer directs Seller to (i) assign this
Agreement to multiple assignees and (ii) convey a certain portion of the
Property to an owner assignee and the other portion of the Property to an
operator assignee, all in accordance with Section 14, the indemnity obligations
set forth in this Section 13.4.2 shall be interpreted such that (a) the operator
assignee and each other operator assignee under the Other Property Purchase
Agreements shall jointly and severally reimburse, hold harmless, indemnify and
defend Seller, its successors and assigns and their respective agents,
employees, officers and partners, from and against any and all Losses and
Liabilities asserted by third parties in any way related to operational matters
at the Property or the Community and arising or occurring after the Closing and
(b) the owner assignee and each other owner assignee under the Other Property
Purchase Agreements shall jointly and severally reimburse, hold harmless,
indemnify and defend Seller, its successors and assigns and their respective
agents, employees, officers and partners, from and against any and all Losses
and Liabilities asserted by third parties in any way related to non-operational
matters and arising or occurring from the ownership of the Property or the
Community after the Closing.
13.4.3    Subject to any other express provision in this Agreement, and except
to the extent Buyer has received a credit for such liabilities under this
Agreement,


41

--------------------------------------------------------------------------------




pursuant to Section 6.8 or otherwise, each Seller, as applicable, shall
exclusively retain all liabilities and Buyer shall have no liability therefor
with respect to the following matters, but only to the extent such matters arise
out of or relate to the ownership, use, management, or operation of the Property
prior to the Closing Date: (a) the payment of any amounts due and payable to
third parties or accrued to third parties under any leases, contracts,
agreements, and licenses and permits, (b) the payment of all taxes, including
personal property, sales and use taxes due and payable or accrued for the period
prior to the Closing Date, (c) any fine, penalty or charge assessed by a
Governmental Authority or Third Party Payor (including, without limitation, a
Government Sponsored Health Care Program), (d) all transfer taxes, sales tax,
sales and use taxes and any other taxes or charges levied in connection with the
transfer and conveyance of the Property to Buyer, if any and (e) any claim for
personal injury or property damage to a person (other than either Seller or any
Person claiming by or through either Seller, and other than in connection with
any matter for which Buyer is obligated to indemnify either Seller pursuant to
this Agreement) (the “Seller Retained Liabilities”).
The provisions of this Section 13 shall survive the Closing.
14.    Assignment. Neither Seller shall assign any of its right, title, claim or
interest in, to or under this Agreement. Upon written notice to Seller, Buyer
may assign to one or more assignees any or all of its rights and obligations
under this Agreement (or direct the applicable Seller to directly deed the Land
and/or assign all or any part of the Property or direct Seller to convey a
certain portion of the Property to an owner assignee and the other portion of
the Property to an operator assignee) to any one or more persons or entities;
provided, however, that (i) notwithstanding any such assignment, Buyer shall be
an affiliate of, or continue to act as the liaison on behalf of, such
assignee(s), (ii) such assignee(s) will accept as of the date of the assignment,
the assignment and transfer of Buyer’s rights, title and interest in and to the
Agreement with respect to the applicable portion of the Property (including,
without limitation, any obligation to proceed to and effectuate Closing under
this Agreement) assigned to it, (iii) such assignee(s) shall assume and agree to
be bound by all of the terms and conditions of this Agreement assigned to it
with respect to the portion of the Property assigned to it from and after the
date of the assignment, and such assignees will covenant that it will perform
and observe all the covenants and conditions relating thereto therein contained
on Buyer’s part to be performed and observed which accrue after the date of such
assignment, (iv) effective upon the date of such assignment, such assignee(s)
shall be directly and primarily liable to Seller for all obligations arising
under this Agreement with respect to the portion of the Property assigned to it
and the other terms of this Agreement specified herein and (v) absent the
express agreement of Seller, no such assignment shall release Buyer from its
liabilities hereunder until Closing, at which time Buyer (but not such
assignee(s)) shall be released from its liabilities hereunder. For the avoidance
of doubt, any provisions herein which state that all or any portion of the
Property shall be assigned or transferred “to Buyer” shall be deemed to mean “to
Buyer or its assignee”. In addition, in the event Buyer directs Seller to convey
a certain portion of the Property to an owner assignee and the other portion of
the Property to an operator assignee in accordance with Section 14, (a) Buyer’s
indemnification obligations shall be allocated as set forth in Section 13.4.2
and (b) the exhibits and schedules attached to this Agreement shall be revised,
as appropriate, to reflect such bifurcation.


42

--------------------------------------------------------------------------------




15.    Interpretation and Applicable Law. This Agreement shall be construed and
interpreted in accordance with the laws of the State of California. Where
required for proper interpretation, words in the singular shall include the
plural; the masculine gender shall include the neuter and the feminine, and vice
versa. The terms “successors and assigns” shall include the heirs,
administrators, executors, successors, and assigns, as applicable, of any Party
hereto.
16.    Amendment. This Agreement may not be modified or amended, except by an
agreement in writing signed by the Parties. The Parties may waive any of the
conditions contained herein or any of the obligations of the other Party
hereunder, but any such waiver shall be effective only if in writing and signed
by the Party waiving such conditions and obligations.
17.    Attorneys’ Fees. In the event a dispute arises concerning the
performance, meaning or interpretation of any provision of this Agreement or any
document executed in connection with this Agreement, the prevailing party in
such dispute shall be awarded any and all costs and expenses incurred by the
prevailing party in enforcing, defending or establishing its rights hereunder or
thereunder, including, without limitation, court costs and attorneys and expert
witness fees. In addition to the foregoing award of costs and fees, the
prevailing party shall also be entitled to recover its attorneys’ fees incurred
in any post judgment proceedings to collect or enforce any judgment.
18.    Entire Agreement; Survival. This Agreement, including all Exhibits and
Schedules attached hereto, constitutes the entire agreement between the Parties
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings of the Parties in connection
therewith. No representation, warranty, covenant, agreement, or condition not
expressed in this Agreement shall be binding upon the Parties hereto nor shall
affect or be effective to interpret, change, or restrict the provisions of this
Agreement. The obligations of the Parties hereunder and all other provisions of
this Agreement shall survive the Closing or earlier termination of this
Agreement, except as expressly limited herein.
19.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which when taken together shall constitute the entire
agreement of the Parties.
20.    Time Is of the Essence; Calculation of Time Periods. Time is of the
essence in this Agreement as to each provision in which time is an element of
performance. Unless otherwise specified, in computing any period of time
described herein, the day of the act or event after which the designated period
of time begins to run is not to be included and the last day of the period so
computed is to be included, except that if such last day falls upon a Saturday,
Sunday, or legal holiday under the Federal law or laws of the State(s) where the
Property is located, then such period shall run until the end of the next day
that is neither a Saturday, Sunday, or legal holiday under Federal law or the
laws of the State(s) where the Property is located. The last day of any period
of time described herein shall be deemed to end at 11:59 p.m. Los Angeles,
California time.
21.    Real Estate Commission. Seller and Buyer each represent and warrant to
the other that neither Seller nor Buyer has contacted or entered into any
agreement with any real estate broker, agent, finder or any other Party in
connection with this transaction, and that neither Party has taken any action
which would result in any real estate broker’s, finder’s or other fees or


43

--------------------------------------------------------------------------------




commissions being due and payable to any Party with respect to the transaction
contemplated hereby, except that Existing Owner will pay a commission to L.P. &
Co. (“Broker”) under the terms of a separate agreement between Existing Owner
and Broker. Such commission shall be payable on the Closing Date from the
proceeds of the Purchase Price deposited by Buyer. Each Party hereby indemnifies
and agrees to hold the other Party harmless from any loss, liability, damage,
cost, or expense (including reasonable attorneys’ fees) resulting to the other
Party by reason of a breach of the representation and warranty made by such
Party in this Section.
22.    Severability. If any provision of this Agreement, or the application
thereof to any person, place, or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect.
23.    Further Assurances. Each Seller and Buyer will, whenever and as often as
it shall be requested to do so by any other Party, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered any and all such
further conveyances, assignments, approvals, consents and any and all other
documents and do any and all other acts as may be necessary to carry out the
intent and purpose of this Agreement. The provisions of this Section 23 shall
survive the Closing.
24.    Exclusivity. Until the Closing Date or the date that this Agreement is
terminated, neither Seller shall enter into any contract, or enter into or
continue any negotiations, to sell the Property or any portion thereof to any
person or entity other than Buyer, nor will either Seller solicit proposals
from, or furnish any non-public information to, any person or entity other than
Seller’s agents, attorneys and lenders and Buyer regarding the possible sale of
the Property.
25.    No Option; Binding Effect. The submission of this Agreement for
examination and review does not constitute an option to purchase the Property,
an offer to sell the Property or an agreement to purchase and sell. This
Agreement shall have no binding effect and will only be effective upon Seller’s
and Buyer’s execution and mutual receipt of the others executed version of this
Agreement. Escrow Agent’s execution of this Agreement shall not be a
prerequisite to the effectiveness of this Agreement.
26.    Publicity and Confidentiality. Buyer and Seller each agree that the terms
of the transaction contemplated by this Agreement, the identities of Buyer and
Seller, and all information made available by one party to the other or in any
way relating to the other party’s interest in that transaction, shall be
maintained in strict confidence and no disclosure of such information will be
made, whether or not the transaction contemplated by this Agreement shall close,
except to such attorneys, accountants, investment advisors, lenders and others
as are reasonably required to evaluate and consummate that transaction. Buyer
and Seller each further agree and covenant as follows:
(a)    Neither Buyer nor Seller shall disclose or authorize the disclosure of
the terms of this Agreement or any instruments, documents, or assignments
delivered in connection with this Agreement, or the identity of the other party
to this Agreement in any public statement, news release, or other announcement
or publication; provided neither party shall be liable for the


44

--------------------------------------------------------------------------------




unauthorized disclosure of the mere existence of this Agreement (or the purchase
and sale transaction contemplated hereby) by an employee of such party.
(b)    Nothing in this paragraph shall prevent either Buyer or Seller from
disclosing or accessing any information otherwise deemed confidential under this
paragraph (i) in connection with that party’s enforcement of its rights
hereunder; (ii) pursuant to any legal requirement, any statutory reporting
requirement or any accounting or auditing disclosure requirement applicable to
Buyer or Seller; or (iii) in connection with performance by either party of its
obligations under this Agreement (including, but not limited to, the delivery
and recordation of instruments, notices or other documents required hereunder);
or (iv) to existing or potential investors, participants or assignees in or of
the transaction contemplated by this Agreement or such party’s rights therein.
27.    No Waiver. No delay or failure on the part of any party hereto in
exercising any right, power or privilege under this Agreement or under any other
instrument or document given in connection with or pursuant to this Agreement
shall impair any such right, power or privilege or be construed as a waiver of
any default or any acquiescence therein. No single or partial exercise of any
such right, power or privilege shall preclude the further exercise of such
right, power or privilege. No waiver shall be valid against any party hereto
unless made in writing and executed by the party against whom enforcement of
such waiver is sought and then only to the extent expressly specified therein.
28.    Joint and Several Liability. All entities constituting “Seller” hereunder
shall be jointly and severally liable for the faithful performance of the terms
and conditions hereof, and of any other document executed in connection
herewith, to be performed by either Seller.
29.    Portfolio Transaction. Buyer and Seller acknowledge and agree that an
extension of any date or time period under any Other Property Purchase Agreement
(including without limitation, the expiration of the applicable due diligence
period, title review period or the applicable closing date), shall automatically
constitute an extension of the corollary date or time period hereunder. In the
event that any Other Property Purchase Agreement is terminated for any reason,
Buyer shall have the option to terminate this Agreement and have its Deposit
returned.
30.    1031 Exchange. Buyer acknowledges that Existing Owner may engage in a
tax-deferred exchange (the “Exchange”) pursuant to Section 1031 of the Internal
Revenue Code of 1986, as amended, with respect to Existing Owner’s disposition
of the applicable Property. As an accommodation to Seller, Buyer agrees to
cooperate with Existing Owner in connection with the Exchange, and hereby
consents to the assignment of this Agreement to the qualified intermediary, but
only on the condition that (i) the Exchange shall not delay Closing, (ii) the
consummation or accomplishment of the Exchange shall not be a condition
precedent or condition subsequent to Seller’s obligations under this Agreement,
(iii) Buyer shall not be required to incur any obligations or liabilities in
connection with the Exchange, (iv) Seller shall not be released of its
obligations under this Agreement as a result of the Exchange, (v) Seller shall
provide notice to Buyer of the Exchange at least ten (10) business days prior to
Closing, and (vi) Existing Owner shall reimburse Buyer for Buyer’s reasonable
costs and expenses, if any, incurred in connection with the Exchange. Buyer
shall have no obligation to execute any


45

--------------------------------------------------------------------------------




documents or to undertake any action by which Buyer would or might incur any
liability or obligation not otherwise provided for in the other provisions of
this Agreement. Seller shall indemnify and defend Buyer and hold Buyer harmless
from and against any and all claims, damages, liabilities, losses, costs and
expenses, including, without limitation, attorneys’ fees and costs, arising out
of or in any way connected with the Exchange.
31.    Confidentiality. Seller acknowledges that Buyer’s assignee may be an
entity that is an affiliate of a Real Estate Investment Trust (“REIT”) and that,
as such, it may be subject to certain filing and reporting requirements in
accordance with federal laws and regulations, including but not limited to,
regulations promulgated by the Securities and Exchange Commission. Accordingly,
and notwithstanding any provision of the Agreement or the provisions of any
other existing agreement between the parties hereto to the contrary, (including
the terms of Section 26 of the Agreement), Buyer may publicly file, disclose,
report or publish any and all information related to this transaction that may
be reasonably interpreted as being required by federal law or regulation.
32.    Intentionally Omitted.
33.    REIT Audit. Seller acknowledges that Buyer’s assignee may be, or may be
affiliated with, a publicly registered company (“Registered Company”). Seller
acknowledges that it has been advised that if Buyer’s assignee is or becomes, or
is or becomes affiliated with a Registered Company, that Buyer’s assignee may be
required to make certain filings with the Securities and Exchange Commission
(the “SEC Filings”) that relate to the three (3) fiscal years prior to the
fiscal year in which this Agreement is dated (the “Audited Years”) through the
first anniversary of the date of this Agreement (the “stub period”) for the
Property. To assist Buyer’s assignee in preparing the SEC Filings, Seller
covenants and agrees that it shall provide Buyer’s Assignee with the following
(to the extent in such person’s possession): (i) copies of bank statements for
the Audited Years and stub period; (ii) operating statements for the Audited
Years and stub period; (iii) copies of the general ledger for the Audited Years
and stub period; (iv) cash receipts schedule for each month in the Audited Years
and stub period; (v) copies of invoices for expenses and capital improvements in
the Audited Years and stub period; (vi) accounts payable ledger and accrued
expense reconciliations; (vii) check register for the Audited Years and stub
period; (viii) copies of all insurance documentation for the Audited Years and
stub period; (ix) copies of Accounts Receivable aging as of the end of the
Audited Years and stub period along with an explanation for all accounts over 30
days past due as of the end of the Audited Years and stub period; (x) a signed
representation letter in the form attached hereto as Schedule 33A, and (xi) to
the extent necessary, the information set forth in the letter set forth in the
form attached hereto as Schedule 33B. The foregoing shall be subject to
compliance with all applicable laws and Buyer’s assignee will be responsible for
all of Seller’s costs and expenses associated with the foregoing (including
reasonable legal fees, if any). Upon determination by Buyer of its capital
partner assignee, it is acknowledged that such assignee may require certain
revisions to this Section 33 and/or Schedule 33A and Schedule 33B, and Seller
agrees to cooperate with Buyer to amend this Agreement to accommodate such
requests, so long as the same do not materially increase the obligations or
liability of Seller, it being understood that a request to provide additional
information that is readily ascertainable by Seller (and at the expense of
Buyer’s assignee) shall not be deemed a material increase in the obligations of
Seller.


46

--------------------------------------------------------------------------------




[Remainder of page intentionally left blank
Signatures begin on following page]


47

--------------------------------------------------------------------------------





SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
EXISTING OWNER:
NAZARETH ROSE GARDEN OF NAPA, LLC,
a California limited liability company
 
 
 
 
By:
/s/ Mounir Kardosh
Name:
Mounir Kardosh
Its:
Managing Member



S-1

--------------------------------------------------------------------------------





SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
EXISTING OPERATOR:
NAZARETH ROSE GARDEN OF NAPA, INC.,
a California S corporation
 
 
 
 
By:
/s/ Mounir Kardosh
Name:
Mounir Kardosh
Its:
CEO



S-2

--------------------------------------------------------------------------------





SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
BUYER:
COLONIAL OAKS SENIOR LIVING HOLDCO, LLC,
a Delaware limited liability company
 
 
 
 
By:
/s/ Carl Mittendorff
Name:
Carl Mittendorff
Its:
Sole Member



S-3

--------------------------------------------------------------------------------





ESCROW HOLDER:
The undersigned Escrow Holder accepts the foregoing Purchase and Sale Agreement
and Joint Escrow Instructions and agrees to act as Escrow Agent under this
Agreement in strict accordance with its terms.
CHICAGO TITLE INSURANCE COMPANY
 
 
 
 
By:
/s/ Reno Hartfiel
Name:
Reno Hartfiel
Its:
Commercial Counsel



S-4